Exhibit 10.27
 

 
ARRANGEMENT AGREEMENT
 
among
 
MOBILE INTEGRATED SYSTEMS, INC.
 
- and -
 
QUANTITATIVE ALPHA TRADING INC.
 
- and -
 
2338584 ONTARIO INC.

 
August 17, 2012
 

 
 
 

--------------------------------------------------------------------------------

 
 
Article 1 INTERPRETATION
1
Article 2 THE ARRANGEMENT
11
 
2.1
Plan of Arrangement
11
 
2.2 
Interim Order
11
 
2.3
Information Circular and the QAT Meeting
11
 
2.4
Preparation of Filings
12
 
2.5
Employees and QAT Options
12
 
2.6
Effective Date
13
 
2.7
Recommendation of the QAT Board of Directors
13
 
2.8
Dissenting Shareholders
13
 
2.9
Support Agreements
13
 
2.10
Disclosure Letter
13
 
2.11
Tax Withholdings
14
Article 3 COVENANTS
14
 
3.1
Covenants of Purchaser and Newco
14
 
3.2
Additional Covenants of Purchaser
17
 
3.3
Covenants of QAT
17
 
3.4
Mutual Covenants Regarding the Arrangement
21
 
3.5
Covenants Regarding Non-Solicitation
22
 
3.6
Provision of Information
25
Article 4 REPRESENTATIONS AND WARRANTIES
25
 
4.1
Representations and Warranties of Purchaser and Newco
25
 
4.2
Representations and Warranties of QAT
30
 
4.3
Privacy Issues
40
Article 5 CONDITIONS PRECEDENT
40
 
5.1
Mutual Conditions Precedent
40
 
5.2
Additional Conditions to Obligations of Purchaser and Newco
42
 
5.3
Additional Conditions to Obligations of QAT
44
 
5.4
Notice and Effect of Failure to Comply with Conditions
45
 
5.5
Satisfaction of Conditions
45
Article 6 AMENDMENT
45
Article 7 TERMINATION
46
Article 8 NOTICES
48
Article 9 GENERAL
49    

SCHEDULE "A" - Plan of Arrangement
 
SCHEDULE "B" – Form of Support Agreement


 
-1-

--------------------------------------------------------------------------------

 
 
ARRANGEMENT AGREEMENT
 
THIS ARRANGEMENT AGREEMENT is dated as of the 17th day of August, 2012,
 
AMONG:
 
MOBILE INTEGRATED SYSTEMS, INC., a corporation existing under the laws of the
State of Nevada (hereinafter referred to as "MOBI" or "Purchaser")
 
AND:
 
QUANTITATIVE ALPHA TRADING INC., a corporation continued and existing under the
laws of the Province of Ontario (hereinafter referred to as "QAT")
 
AND:
 
2338584 ONTARIO INC., a corporation incorporated and existing under the laws of
the Province of Ontario (hereinafter referred to as "Newco")
 
WHEREAS:
 
A.           MOBI wishes to acquire all of the issued and outstanding shares of
QAT;
 
B.
MOBI, QAT and Newco wish to propose an arrangement involving, among other
things, the acquisition by MOBI of all of the issued and outstanding shares of
QAT and the amalgamation of QAT and Newco;

 
C.
the Parties intend to carry out the transactions contemplated herein by way of
an arrangement under the provisions of the Business Corporations Act (Ontario);
and

 
D.
the Parties have entered into this Agreement to provide for the matters referred
to in the foregoing recitals and for other matters relating to such arrangement;

 
NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Parties hereto do hereby covenant and agree as
follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
In this Agreement, unless there is something in the context or subject matter
inconsistent therewith, the following defined terms have the meanings
hereinafter set forth:
 
      (a)  
"1934 Act" means the Securities Exchange Act of 1934 of the United States, as
amended from time to time;

 
      (b)  
"Acquisition Proposal" means any proposal or offer in writing, or by public
announcement, made to QAT or the QAT Shareholders (including any take-over bid
initiated by advertisement or circular) relating to: (i) any merger,
amalgamation, take-over bid, tender offer, arrangement, share exchange,
dissolution, liquidation, recapitalization or other business combination
(including without limitation any single or multi-step transaction or series of
related transactions) involving any purchase by a single Person (other than
Purchaser or any of its subsidiaries) or combination of Persons (other than
Purchaser or any of its subsidiaries) of QAT Shares that, if consummated, would
result in any Person (other than Purchaser or any of its subsidiaries)
beneficially owning more than 20% of the voting rights attached to the QAT
Shares, or any liquidation or winding-up in respect of QAT or any material QAT
subsidiary; (ii) any purchase or sale of QAT or its subsidiaries or any assets,
where such assets represent more than 20% of the fair market value of the
consolidated assets of QAT or contribute more than 20% of the revenues of QAT
(on a consolidated basis) (or other arrangement having the same economic effect
as a purchase or sale of assets); (iii) any sale or acquisition of 20% or more
of the QAT Shares or rights or interests therein or thereto; or (iv) any similar
business combination or transaction, of or involving QAT and/or any subsidiary
of QAT, that if consummated, would result in any Person (other than Purchaser or
any of its subsidiaries) beneficially owning more than 20% of the voting rights
attached to the QAT Shares;

 
 
-2-

--------------------------------------------------------------------------------

 
 
      (c)  
"Agreement", "herein", "hereof", "hereto", "hereunder" and similar expressions
mean and refer to this arrangement agreement (including the schedules hereto) as
supplemented, modified or amended, and not to any particular article, section,
schedule or other portion hereof;

 
      (d)  
"Amalgamation" means the amalgamation of QAT and Newco pursuant to the Plan of
Arrangement;

 
      (e)  
"Applicable Canadian Securities Laws" means, collectively, and as the context
may require, the applicable securities legislation of each of the provinces and
territories of Canada, and the rules, regulations, instruments, orders and
policies published and/or promulgated thereunder, as such may be amended from
time to time prior to the Effective Date;

 
      (f)  
"Applicable Laws", in the context that refers to one or more Persons, means the
Laws that apply to such Person or Persons or its or their business, undertaking,
property or securities and emanate from a Person having jurisdiction over the
Person or Persons or its or their business, undertaking, property or securities;

 
      (g)  
"Arrangement" means the arrangement under the provisions of Section 182 of the
OBCA, on the terms and conditions set forth in the Plan of Arrangement as
supplemented, modified or amended;

 
      (h)  
"Arrangement Resolution" means the special resolution to be attached as an
appendix to the Information Circular in respect of the Arrangement;

 
      (i)  
"Articles of Amalgamation" means the articles of amalgamation to be filed
pursuant to the OBCA to give effect to the Amalgamation;

 
      (j)  
"Articles of Arrangement" means the articles of arrangement in respect of the
Arrangement required under Section 183 of the OBCA to be filed with the
Director  to give effect to the Arrangement;

 
      (k)  
"Bridge Loan" means the first priority secured bridge loan in the amount of up
to CDN $800,000 granted by MOBI to QAT pursuant to the terms of the bridge loan
agreement dated August 17, 2012;

 
      (l)  
"Business Day" means a day other than a Saturday, Sunday or other day when banks
in the City of Calgary, Alberta or the City of Toronto, Ontario are not
generally open for business;

 
 
-3-

--------------------------------------------------------------------------------

 
 
      (m) 
"Canadian GAAP" means Canadian generally accepted accounting principles
applicable to publicly accountable enterprises;

 
   (n)
"Closing Time" shall be 8:00 a.m. (Calgary time) on the Effective Date, or such
other time on the Effective Date as is agreed to by Purchaser and QAT;

 
      (o)  
"CNSX" means the Canadian National Stock Exchange;

 
      (p)  
"Commercialization Agreement" means the agreement between Purchaser and QAT
dated August 17, 2012 in respect of commercializing the assets of QAT;

 
      (q)  
"Confidential Information" has the meaning ascribed thereto in subsection
3.5(j);

 
      (r)  
"Confidentiality Agreement" means the non-disclosure agreement dated June 29,
2012 between QAT and Purchaser;

 
      (s)  
"Contract" means, with respect to a Party, a contract, lease, instrument, note,
bond, debenture, mortgage, agreement, arrangement or understanding, written or
oral, to which such Party, or any of its subsidiaries, is a party or under which
such Party or any of its subsidiaries is bound, has unfulfilled obligations or
contingent liabilities or is owed unfulfilled obligations, whether known or
unknown, and whether asserted or not;

 
      (t)  
"Court" means the Superior Court of Justice of Ontario;

 
      (u)  
"Director" means the Director appointed pursuant to Section 278 of the OBCA;

 
    (v)
"Disclosing Party" has the meaning ascribed thereto in subsection 1.1(dddd);

 
      (w)  
"Disclosure Letter" means the disclosure letter dated as of the date hereof from
QAT to Purchaser as amended, supplemented or otherwise agreed to between QAT and
Purchaser prior to the Effective Time;

 
     (x)  
"Dissent Procedures" means the procedures set forth in section 185 of the OBCA
required to be taken by a registered holder of QAT Shares to exercise its right
of dissent in respect of such QAT Shares in connection with the Arrangement;

 
      (y)  
"Dissent Rights" means the rights of dissent granted in favour of registered QAT
Shareholders in respect of the Arrangement in strict compliance with the Dissent
Procedures, as described in the Plan of Arrangement;

 
      (z)  
"Effective Date" means the date the Arrangement becomes effective under the
OBCA, provided that such date shall not be later than the Outside Date, unless
otherwise agreed to by Purchaser and QAT;

 
       (aa)  
"Effective Time" means the time at which the Articles of Arrangement are filed
with the Director on the Effective Date;

 
        (bb)  
"Employee Obligations" means any obligations or liabilities of QAT to pay any
amount to or on behalf of its officers, directors, consultants or employees,
other than for salary, vacation pay and directors' fees in the ordinary course,
in each case in amounts consistent with historic practices and, without limiting
the generality of the foregoing, Employee Obligations shall include the
obligations of QAT to officers or employees: (i) for severance or termination
payments on the change of control of QAT pursuant to QAT's severance policies
and any voluntary or involuntary severance, termination and employment offer
agreements; (ii) for retention bonus payments pursuant to any retention bonus
program or executive employment agreement; (iii) for payments with respect to
any options, share appreciation rights, participating performance units,
deferred share units, or similar plans; and (iv) payments with respect to any
pension or retirement savings plan of QAT or the QAT Group;

 
 
-4-

--------------------------------------------------------------------------------

 
 
       (cc)  
"Encumbrances" means, in the case of property or an asset, all mortgages,
pledges, charges, liens, debentures, hypothecs, trust deeds, outstanding
demands, burdens, capital leases, assignments by way of security, security
interests, conditional sales contracts or other title retention agreements or
similar interests or instruments charging, or creating a security interest in,
or against title to, such property or asset, or any part thereof or interest
therein, and any agreements, leases, options, easements, rights of way,
restrictions, executions or other charges or encumbrances (including notices or
other registrations in respect of any of the foregoing) against title to any of
the property or asset or any part thereof or interest therein;

 
        (dd)  
"Environmental Laws" means, with respect to any Person or its business,
activities, property, assets or undertaking, all federal, provincial,
territorial, state, municipal, local or foreign Laws of any Governmental
Authority or of any court, tribunal or other similar body, relating to
environmental or health and safety matters in the jurisdictions applicable to
such Person or its business, activities, property, assets or undertaking;

 
       (ee)  
"Final Order" means the final order of the Court approving the Arrangement under
subsection 182(5) of the OBCA, as such order may be affirmed, amended or
modified by any court of competent jurisdiction;

 
      (ff)  
"Governmental Authority" means any (a) multinational, federal, provincial,
state, regional, municipal, local or other government or any governmental or
public department, court, tribunal, arbitral body, commission, board, bureau or
agency, domestic or foreign, (b) any subdivision, agent, commission, board or
authority of any of the foregoing, or (c) any quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing;

 
       (gg)  
"Governmental Authorization" has the meaning ascribed thereto in subsection
4.2(o);

 
       (hh)  
"Information Circular" means the management proxy circular of QAT, together with
all appendices thereto, to be mailed or otherwise distributed by QAT to the QAT
Shareholders pursuant to the Interim Order in connection with the QAT Meeting;

 
     (ii)  
"Intellectual Property" shall mean and include all QAT algorithms, application
keys, application programming interfaces, apparatus, databases and data
collections, diagrams, formulae, graphics, inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods, network configurations and architectures, net
lists, processes, proprietary information, protocols, psd source files,
schematics, specifications, software, software code (in any form including
source code and executable or object code), subroutines, techniques,
three-dimensional models, URLs, user interfaces, web sites, works of authorship,
and other forms of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing such as instruction manuals,
prototypes, samples, studies, and summaries);

 
     (jj)  
"Intellectual Property Rights" shall mean and include all rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patents and industrial property rights; (e) other proprietary rights in
Intellectual Property of every kind and nature; and (f) all registrations,
renewals, extensions, continuations, divisions, or reissues of, and applications
for, any of the rights referred to in clauses (a) through (e) above;

 
 
-5-

--------------------------------------------------------------------------------

 
 
       (kk)  
"Interim Order" means the interim order of the Court under subsection 182(5) of
the OBCA containing declarations and directions with respect to the Arrangement
and the holding of the QAT Meeting, as such order may be affirmed, amended or
modified by any court of competent jurisdiction;

 
     (ll)  
"Laws" means all laws, statutes, regulations, by-laws, statutory rules, orders,
ordinances, protocols, treaties, conventions, codes, guidelines, notices,
directions (including all Applicable Canadian Securities Laws and U.S.
Securities Laws), and terms and conditions of any grant of approval, permission,
authority or license of any court, Governmental Authority, statutory body or
self-regulatory authority (including the CNSX);

 
         (mm)  
"Liabilities" means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, including those
arising under any Law, Contract, permit, license or other undertaking and as a
result of any act or omission;

 
       (nn)  
"OBCA" means the Business Corporations Act, R.S.O. 1990, c. B.16, as amended,
including the regulations promulgated thereunder;

 
        (oo)  
"Mailing Date" has the meaning ascribed thereto in subsection 3.4(e);

 
        (pp)  
"Material Adverse Change" or "Material Adverse Effect" means, with respect to
either QAT or Purchaser, any matter, action or event that has an effect or
change that is, or would reasonably be expected to be, material and adverse to
the business, operations, results of operations, assets, capital or financial
condition of such Party and its subsidiaries, taken as a whole, other than any
matter, action, effect or change relating to or resulting from: (i) general
economic, financial, currency exchange, securities, credit or commodity market
conditions in Canada or the U.S. or elsewhere; (ii) conditions affecting the
software development industry as a whole, and not having a materially
disproportionate effect with respect to such Party and its subsidiaries (on a
consolidated basis), including changes in Laws; (iii) any change in the trading
price or trading volume of a Party's shares (it being understood that the causes
underlying such changes in trading price or trading volume may be taken into
account in determining whether a Material Adverse Change or Material adverse
Effect has occurred); (iv) changes in applicable accounting principles; (v) any
act of God or other calamity, national or international, political conditions
(including the engagement by any country in hostilities, whether commenced
before or after the date hereof, and whether or not pursuant to the declaration
of a national emergency or war) or the occurrence of any military or terrorist
attack (or any escalation or worsening thereof); (vi) any matter which has been
publicly disclosed or has been communicated in writing (which includes, without
limitation, the Disclosure Letter), in the case of Purchaser, to QAT, and in the
case of QAT, to Purchaser, as of the date of this Agreement; (vii) any changes
arising from matters consented to or approved in writing by QAT, in the case of
changes relating to Purchaser, or by Purchaser, in the case of changes relating
to QAT; or (viii) that results from the announcement of the execution of this
Agreement or the transactions contemplated hereby;

 
        (qq)  
"Newco Common Shares" means the common shares in the capital of Newco;

 
       (rr)  
"Outside Date" has the meaning ascribed thereto in subsection 3.4(e);

 
 
-6-

--------------------------------------------------------------------------------

 
 
       (ss)  
"Parties" means, collectively, the parties to this Agreement, and "Party" means
any one of them, or where implied by the context, means Purchaser, Newco or QAT,
as the case may be;

 
      (tt)  
"Person" includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, Governmental Authority, syndicate or
other entity, whether or not having legal status;

 
        (uu)  
"Plan of Arrangement" means the plan of arrangement substantially in the form
set out in Schedule "A" hereto as amended or supplemented from time to time in
accordance with the terms thereof and hereof;

 
        (vv)  
"Publicly Disclosed by Purchaser" means disclosed by Purchaser in its Public
Record from January 1, 2011 to and including the date hereof;

 
         (ww)  
"Public Record" means all publicly available information filed by or on behalf
of QAT or Purchaser, as the case may be, with the applicable Securities
Authorities, in compliance, or intended compliance, with any Laws;

 
       (xx)  
"Purchaser Balance Sheet" has the meaning ascribed thereto in paragraph 4.1(t);

 
        (yy)  
"Purchaser Board of Directors" means the board of directors of Purchaser, as it
may be comprised from time to time;

 
      (zz)  
"Purchaser Financial Statements" means the audited financial statements of
Purchaser as at and for the fiscal year ended May 31, 2012, together with the
notes thereto and the auditors' report thereon;

 
         (aaa)  
"Purchaser Group" has the meaning ascribed thereto in subsection 4.1(c);

 
          (bbb)  
"Purchaser Information" means the information included in the Information
Circular describing Purchaser, Newco and the business, operations and affairs of
each of Purchaser and Newco;

 
         (ccc)  
"Purchaser Option" means the right to purchase a Purchaser Share granted by the
Purchaser Board of Directors from time to time;

 
          (ddd)  
"Purchaser Shareholders" means holders of Purchaser Shares;

 
         (eee)  
"Purchaser Shares" means the shares of Purchaser common stock;

 
       (fff)  
"QAT Balance Sheet" has the meaning ascribed thereto in paragraph 4.2(v);

 
          (ggg)  
"QAT Board of Directors" means the board of directors of QAT as it may be
comprised from time to time;

 
          (hhh)  
"QAT Class B Shares" means the Class B preferred shares in the capital of QAT;

 
      (iii)  
"QAT Financial Statements" means the audited consolidated financial statements
of QAT as at and for the fiscal year ended December 31, 2011, together with the
notes thereto and the auditors' report thereon and the unaudited consolidated
condensed financial statements of QAT as at and for the six months ended June
30, 2012, together with the notes thereto;

 
 
-7-

--------------------------------------------------------------------------------

 
 
      (jjj)  
"QAT Group" has the meaning ascribed thereto in subsection 4.2(c);

 
         (kkk)  
"QAT Information" means the information included in the Information Circular
describing the QAT Group and the business, operations and affairs of the QAT
Group;

 
(lll)
"QAT Meeting" means the special meeting of QAT Shareholders to be held to
consider the Arrangement Resolution and related matters, and any adjournment(s)
thereof;

 
(mmm)  
"QAT Option" means the right to purchase a QAT Share granted pursuant to the QAT
Option Plan;

 
          (nnn)  
"QAT Option Plan" means the QAT Stock Option Plan approved by the QAT
Shareholders on May 14, 2012, together with the agreements thereunder;

 
          (ooo)  
"QAT Plans" has the meaning ascribed thereto in subsection 4.2(w);

 
          (ppp)  
"QAT Shareholders" means holders of QAT Shares;

 
          (qqq)  
"QAT Shares" means the common shares in the capital of QAT;

 
       (rrr)  
"Recipient" has the meaning ascribed thereto in subsection 1.1(dddd);

 
         (sss)  
"SEC" means the United States Securities and Exchange Commission;

 
       (ttt)  
"Securities Act" means the Securities Act, R.S.O. 1990, c. S.5, as amended;

 
          (uuu)  
"Securities Authorities" means the securities commissions or similar securities
regulatory authorities in each of the provinces or territories of Canada and the
SEC in the United States;

 
          (vvv)  
"subsidiary" has the meaning ascribed thereto in the Securities Act (and shall
include all trusts or partnerships directly or indirectly owned by QAT or
Purchaser, as the case may be);

 
           (www)  
"Superior Proposal" means an unsolicited bona fide Acquisition Proposal made
after the date hereof that: (i) involves the purchase or acquisition of or offer
by such Person to purchase all of the outstanding QAT Shares or all or
substantially all of the assets of QAT and its subsidiaries; (ii) is made
available to all or substantially all QAT Shareholders and offers or makes
available substantially equivalent consideration in form and amount per QAT
Share to be purchased or otherwise acquired; (iii) is not subject to a due
diligence and/or access condition that would allow access to the books, records
or personnel of QAT or its subsidiaries beyond 5:00 p.m. (Toronto time) on the
tenth Business Day after which access is first afforded to the Person making the
Acquisition Proposal (provided that the foregoing shall not restrict the ability
of such third party to continue to review information provided to it by QAT
during such ten Business Day period or thereafter); (iv) is reasonably capable
of being completed without undue delay, taking into account all legal,
financial, regulatory and other aspects of such proposal and the Person making
such proposal; (v) in respect of which any required financing to complete such
Acquisition Proposal has been obtained or is reasonably likely to be obtained;
and (vi) in respect of which the QAT Board of Directors determines in good faith
(after consultation with its financial advisors and outside counsel) would, if
consummated in accordance with its terms (but not disregarding any risk of
non-completion), result in a transaction more favourable to the QAT Shareholders
from a financial point of view than the transactions contemplated by this
Agreement, provided that no Acquisition Proposal shall be a Superior Proposal if
the Person making the Acquisition Proposal is in default of any standstill
obligation with QAT;

 
 
-8-

--------------------------------------------------------------------------------

 
 
        (xxx)  
"Support Agreements" means the support and lock-up agreements executed and
delivered as contemplated in subsection 3.3(z), which shall be substantially in
the form set out in Schedule "B" hereto;

 
          (yyy)  
"Tax" or "Taxes" shall mean all taxes, however denominated, including any
interest, penalties or other additions that may become payable in respect
thereof, imposed by any Taxing Authority, which taxes shall include, without
limiting the generality of the foregoing, all income or profits taxes
(including, but not limited to, federal income taxes and provincial income
taxes), payroll and employee withholding taxes, employment insurance premiums,
unemployment insurance, social insurance taxes, Canada Pension Plan
contributions, sales and use taxes, goods and services tax, value added taxes,
ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers compensation and other governmental
charges, and other obligations of the same or of a similar nature to any of the
foregoing, which QAT or Purchaser, as applicable (or any of their respective
subsidiaries), as the case may be, is required to pay, withhold, remit or
collect;

 
        (zzz)  
"Tax Returns" shall mean all reports, estimates, elections, designations, forms,
declarations of estimated Tax, information statements and returns relating to,
or required to be supplied to any Taxing Authority in connection with, any
Taxes;

 
           (aaaa)  
"Taxing Authority" shall mean any Governmental Authority responsible for the
imposition of any Tax (domestic or foreign);

 
            (bbbb)  
"Third Party Approvals" has the meaning ascribed thereto in subsection 5.1(g);

 
           (cccc)  
"Third Party Beneficiaries" has the meaning ascribed thereto in Section 9.10;

 
            (dddd)  
"Transferred Information" means the personal information (namely, information
about an identifiable individual other than their business contact information
when used or disclosed for the purpose of contacting such individual in that
individual's capacity as an employee or an official of an organization and for
no other purpose) to be disclosed or conveyed to one Party or any of its
representatives or agents ("Recipient")  by or on behalf of the other Party
("Disclosing Party") as a result of or in conjunction with the transactions
contemplated herein, and includes all such personal information disclosed to the
Recipient prior to the execution of this Agreement;

 
           (eeee)  
"United States" means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;

 
        (ffff)  
"U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;

 
            (gggg)  
"U.S. GAAP" means generally accepted accounting principles in the United States
that the SEC has identified as having substantial authoritative support, as
supplemented by Regulation S-X under the 1934 Act, as amended from time to time;
and

 
            (hhhh)  
"U.S. Securities Laws" means the federal and state securities legislation of the
United States and all rules, regulations and orders promulgated thereunder, as
amended from time to time.

 
 
-9-

--------------------------------------------------------------------------------

 
 
1.2  
Interpretation Not Affected by Headings, etc.

 
The division of this Agreement into articles, sections, subsections and
paragraphs is for convenience of reference only and does not affect the
construction or interpretation of this Agreement.
 
1.3  
Number and Gender

 
Words importing the singular number include the plural and vice versa, words
importing the use of any gender include all genders.
 
1.4  
Date for any Action

 
If any date on which any action is required to be taken hereunder by any of the
Parties is not a Business Day and a business day in the place where an action is
required to be taken, such action is required to be taken on the next succeeding
day which is a Business Day and a business day, as applicable, in such place.
 
1.5  
Entire Agreement

 
This Agreement, the Confidentiality Agreement, the Disclosure Letter, the
Commercialization Agreement and the Bridge Loan constitute the entire agreement
among the Parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, among the Parties with respect to the subject matter hereof, including
the confidential binding term sheet between Purchaser and QAT dated July 27,
2012.
 
1.6  
Currency

 
All sums of money that are referred to in this Agreement are expressed in lawful
money of Canada.
 
1.7  
Accounting Matters

 
Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under Canadian GAAP and all determinations of
an accounting nature are required to be made shall be made in a manner
consistent with Canadian GAAP.
 
1.8  
Disclosure in Writing

 
Reference to disclosure in writing herein shall, in the case of disclosure to
Purchaser, include disclosure in writing to Purchaser or its representatives or,
in the case of disclosure to QAT, include disclosure in writing to QAT or its
representatives.
 
1.9  
Interpretation Not Affected by Party Drafting

 
The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement, and the Parties agree
that any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party will not be applicable in the interpretation of this
Agreement.
 
1.10  
Knowledge

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of QAT, MOBI or Newco, as applicable, it
refers to the actual knowledge of James McGovern and Dr. Alex Bogdan, in respect
of QAT, and Murray P.J.B. Simser and Emlyn David, in respect of MOBI and Newco,
in each case after reasonable inquiry.
 
 
-10-

--------------------------------------------------------------------------------

 
 
1.11  
Schedules

 
The following schedules attached hereto are incorporated into and form an
integral part of this Agreement:
 
Schedule "A" – Plan of Arrangement
 
Schedule "B" – Form of Support Agreement
 
ARTICLE 2
THE ARRANGEMENT
 
2.1  
Plan of Arrangement

 
     (a)  
As soon as is reasonably practicable, QAT will forthwith file, proceed with and
diligently prosecute an application for an Interim Order providing for, among
other things, the calling and holding of the QAT Meeting for the purpose of
considering and, if deemed advisable, approving the Arrangement Resolution and
any other matters to be considered at the QAT Meeting.

 
    (b)
Provided all necessary approvals for the Arrangement Resolution are obtained
from the QAT Shareholders, QAT shall submit the Arrangement to the Court and
apply for the Final Order.

 
     (c)  
Upon issuance of the Final Order and subject to the conditions precedent in
Article 5, QAT and Newco shall forthwith jointly file the Articles of
Arrangement and Articles of Amalgamation and such other documents as may be
required to give effect to the Arrangement with the Director pursuant to Section
183 of the OBCA, whereupon the transactions comprising the Arrangement shall
occur and shall be deemed to have occurred in the order set out therein without
any further act or formality.

 
2.2  
Interim Order

 
The Interim Order shall provide that:
 
     (a)  
the securities of QAT for which holders shall be entitled to vote on the
Arrangement Resolution shall be the QAT Shares;

 
     (b)  
the QAT Shareholders shall be entitled to vote on the Arrangement Resolution
with each QAT Shareholder being entitled to one vote for each QAT Share held by
such holder; and

 
     (c)  
the requisite majority for the approval of the Arrangement Resolution shall be
two-thirds of the votes cast by the QAT Shareholders present in person or
represented by proxy at the QAT Meeting.

 
2.3  
Information Circular and the QAT Meeting

 
As soon as practicable following the execution of this Agreement, and in
compliance with the Interim Order and Applicable Laws (including Applicable
Canadian Securities Laws and U.S. Securities Laws):
 
     (a)  
Purchaser shall prepare the Purchaser Information for inclusion in the
Information Circular and provide the Purchaser Information to QAT in a timely
and expeditious manner;

 
 
-11-

--------------------------------------------------------------------------------

 
 
     (b)  
QAT shall prepare the Information Circular and ensure, in conformance with
subsection 3.4(a), that the Information Circular (other than in respect of the
Purchaser Information) provides QAT Shareholders with information in sufficient
detail to permit them to form a reasoned judgment concerning the matters before
them, in all cases ensuring compliance with all Applicable Laws on the date of
issue thereof;

 
     (c)  
QAT shall convene the QAT Meeting in accordance with the Interim Order and
Applicable Laws; and

 
      (d)  
QAT shall cause the Information Circular to be mailed to the QAT Shareholders
and such other third parties as may be required pursuant to the Interim Order,
and filed with applicable regulatory authorities and other Governmental
Authorities in all jurisdictions where the same are required to be mailed and
filed.

 
2.4  
Preparation of Filings

 
     (a)  
Purchaser, Newco and QAT shall cooperate in:

 
(i)  
the preparation of any application for the orders and the preparation of any
required registration statements and any other documents reasonably deemed by
Purchaser or QAT to be necessary to discharge their respective obligations under
applicable Laws in connection with the Arrangement and the other transactions
contemplated hereby;

 
(ii)  
the taking of all such action as may be required under any Applicable Canadian
Securities Laws and U.S. Securities Laws (including "blue sky laws") in
connection with the issuance of the Purchaser Shares in connection with the
Arrangement; provided, however, that with respect to the United States "blue
sky" and Canadian provincial qualifications, none of Purchaser, Newco or QAT
shall be required to register or qualify as a foreign corporation or to take any
action that would subject it to service of process in any jurisdiction where
such entity is not now so subject, except as to matters and transactions arising
solely from the offer of the Purchaser Shares in connection with the
Arrangement; and

 
(iii)  
the taking of all such action as may be required under the OBCA, Applicable
Canadian Securities Laws and U.S. Securities Laws in connection with the
transactions contemplated by this Agreement and the Plan of Arrangement.

 
     (b)  
Each of Purchaser, Newco and QAT shall promptly furnish to the other all
information concerning it and its securityholders as may be required for the
effectuation of the actions described in Sections 2.1, 2.2, 2.3 and the
foregoing provisions of this Section 2.4, and each covenants that no information
furnished by it (to its knowledge in the case of information concerning its
shareholders) in connection with such actions or otherwise in connection with
the consummation of the Arrangement and the other transactions contemplated by
this Agreement will contain any misrepresentation or any untrue statement of a
material fact or omit to state a material fact required to be stated in any such
document or necessary in order to make any information so furnished for use in
any such document not misleading in the light of the circumstances in which it
is furnished.

 
2.5  
Employees and QAT Options

 
 (a)  
The Parties acknowledge that at the Effective Time, all outstanding QAT Options
shall be exercised, terminated or surrendered such that no options to purchase
or receive QAT Shares remain outstanding as at the Effective Date.

 
 
-12-

--------------------------------------------------------------------------------

 
 
     (b)  
QAT shall use its reasonable commercial efforts to cause all QAT Shares issued
upon the exercise of QAT Options (if any) to be voted in favour of the
Arrangement Resolution by those persons who continue to hold such QAT Shares as
of the record date for the QAT Meeting.

 
     (c)  
Purchaser shall assume the employment of all employees of QAT, subject to
negotiating any modifications to existing QAT contractual arrangements deemed
necessary by Purchaser, in its sole judgment.

 
     (d)  
As at the Effective Time, no officers, employees or consultants of QAT shall be
entitled to change of control, termination or severance payments (or both),
except such payments the particulars of which are disclosed in writing to
Purchaser by QAT.  The Employee Obligations of QAT shall not exceed the amount
set forth in the Disclosure Letter.

 
2.6  
Effective Date

 
The Arrangement shall become effective at the Effective Time on the Effective
Date.
 
2.7  
Recommendation of the QAT Board of Directors

 
All of the directors present and entitled to vote at the meeting of the QAT
Board of Directors held August 15, 2012 and adjourned to and reconvened August
17, 2012 unanimously determined that the Arrangement is in the best interests of
QAT and the QAT Shareholders.  At such meeting, the QAT Board of Directors,
based upon, among other things, the verbal opinion of QAT's financial advisor,
unanimously determined that the consideration in respect of the Arrangement is
fair, from a financial point of view, to QAT Shareholders, approved the
Arrangement and the entering into of the Arrangement Agreement and has resolved
to recommend QAT Shareholders vote in favour of the Arrangement.  Notice of such
approvals, determinations and resolution shall, subject to the terms hereof, be
included, along with the written fairness opinion of QAT's financial advisor,
confirming the aforementioned opinion of such financial advisor, in the
Information Circular.
 
2.8  
Dissenting Shareholders

 
Registered QAT Shareholders entitled to vote at the QAT Meeting may exercise
Dissent Rights with respect to their QAT Shares in connection with the
Arrangement pursuant to and in the manner set forth in the Plan of Arrangement
and the Interim Order.  QAT shall give Purchaser prompt notice of any written
notice of a dissent, withdrawal of such notice, and any other instruments served
pursuant to such Dissent Rights and received by QAT and shall provide Purchaser
with copies of such notices and written objections.
 
2.9  
Support Agreements

 
The Information Circular shall reflect the execution and delivery of the Support
Agreements and the agreement and covenant of the directors, officers and QAT
Shareholders who execute such agreements to vote in favour of the Arrangement at
the QAT Meeting.
 
2.10  
Disclosure Letter

 
Notwithstanding anything in the Disclosure Letter to the contrary, all
disclosures in the Disclosure Letter must reference a particular section or
subsection in this Agreement in order to be deemed to relate to or modify such
section or subsection of this Agreement.  The inclusion of any item in the
Disclosure Letter by QAT shall not be construed as an admission or opinion by
QAT of the materiality of such item.
 
 
-13-

--------------------------------------------------------------------------------

 
 
2.11  
Tax Withholdings

 
Purchaser shall be entitled to deduct and withhold from any consideration
otherwise payable to any QAT Shareholder and, for greater certainty, from any
amount payable to a Dissenting Shareholder, as the case may be, under the Plan
of Arrangement such amounts as Purchaser is required or reasonably believed to
be required to deduct and withhold from such consideration in accordance with
applicable Tax Laws.  Any such amounts will be deducted and withheld from the
consideration payable pursuant to the Plan of Arrangement and shall be treated
for all purposes as having been paid to the QAT Shareholder in respect of which
such deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate Taxing Authority.
 
ARTICLE 3
COVENANTS
 
3.1  
Covenants of Purchaser and Newco

 
Each of Purchaser and Newco covenants and agrees that, from the date of this
Agreement until the earlier of the Effective Date or termination of this
Agreement, except with the prior written consent of QAT (such consent not to be
unreasonably withheld or delayed), and except as otherwise expressly permitted
or specifically contemplated by this Agreement (including the Plan of
Arrangement) or required by Applicable Laws:
 
 (a)  
the business of Purchaser shall be conducted only in the usual and ordinary
course consistent with past practices and it shall use all commercially
reasonable efforts to maintain and preserve its business, assets and
advantageous business relationships;

 
 (b)  
Newco shall not conduct any business or incur any debt except as may be required
to implement the Arrangement;

 
    (c)  
Purchaser shall issue such number of Purchaser Shares as shall be required in
order for Newco to deliver to the QAT Shareholders the consideration payable
pursuant to the Plan of Arrangement;

 
     (d)  
Purchaser will have sufficient working capital available at the Effective Date
to cover the anticipated working capital requirements of Purchaser and Amalco
for the twelve-month period following the Effective Date;

 
     (e)  
Purchaser shall amend the terms of all Purchaser Options granted to directors
and officers of Purchaser which are outstanding at the Effective Time, such that
the Purchaser Options will vest as to 1/5 on each of the 12, 15, 18, 21 and 24
month anniversaries of the Effective Date;

 
    (f)  
Purchaser: (i) shall cause each of the directors and officers of Purchaser and
2238646 Ontario Inc, and shall use reasonable commercial efforts to cause each
Purchaser Shareholder holding more than 10% of the outstanding Purchaser Shares,
to deposit with Purchaser, prior to the Effective Date,  the certificates
representing all of the Purchaser Shares held by such persons; and (ii) shall,
following the Effective Date, cause such certificates to be exchanged for
certificates representing Purchaser Shares that will be collectively legended as
follows:

 
(i)  
1/5 of the Purchaser Shares to be released on the date which is 12 months after
the Effective Date;

 
(ii)  
1/5 of the Purchaser Shares to be released on the date which is 15 months after
the Effective Date;

 
 
-14-

--------------------------------------------------------------------------------

 
 
(iii)  
1/5 of the Purchaser Shares to be released on the date which is 18 months after
the Effective Date;

 
(iv)  
1/5 of the Purchaser Shares to be released on the date which is 21 months after
the Effective Date; and

 
(v)  
1/5 of the Purchaser Shares to be released on the date which is 24 months after
the Effective Date.

 
     (g)  
Purchaser and Newco will each use its reasonable commercial efforts to satisfy
or cause the satisfaction of the conditions set forth in Sections 5.1 and 5.3 as
soon as reasonably practicable, to the extent the fulfillment of the same is
within the control of Purchaser or Newco, as applicable;

 
     (h)  
Neither Purchaser nor Newco shall directly or indirectly do, or permit to occur,
any of the following: (i) except as may be necessary to facilitate the
Arrangement, amend its constating documents; (ii) declare, set aside or pay any
dividend or other distribution or payment (whether in cash, shares or property)
in respect of outstanding Purchaser Shares; (iii) adopt a plan of liquidation or
resolutions providing for the liquidation, dissolution, merger, consolidation or
reorganization of Purchaser; (iv) split, combine or reclassify any of the
outstanding Purchaser Shares; or (iv) enter into or modify any contract,
agreement, commitment or arrangement with respect to any of the foregoing;

 
    (i)  
Purchaser and Newco will forthwith carry out the terms of the Interim Order and
the Final Order to the extent applicable to each of them and each will use its
reasonable commercial efforts to assist QAT in obtaining such orders and to
carry out the intent or effect of this Agreement and the Arrangement;

 
   (j)  
Purchaser and Newco will cooperate with QAT in the preparation of the
application for the Final Order, which will be used to exempt Purchaser from the
requirement to register the Purchaser Shares issuable under the Arrangement with
the SEC such that the Purchaser Shares shall be, subject to Article 4 of the
Plan of Arrangement, freely tradable immediately after the Closing Time without
restrictions or hold periods under Applicable Canadian Securities Laws and U.S.
Securities Laws;

 
    (k)  
Purchaser will make all other necessary filings and applications under
Applicable Laws, including U.S. Securities Laws, required on the part of
Purchaser in connection with the transactions contemplated herein and take all
reasonable action necessary to be in compliance with such Applicable Laws;

 
    (l)  
Neither Purchaser nor Newco shall take any action, refrain from taking any
action, or permit any action to be taken or not taken, inconsistent with this
Agreement, which might directly or indirectly interfere or affect the
consummation of the Arrangement in accordance with the terms and conditions
herein;

 
     (m)  
Purchaser shall indemnify and save harmless QAT, its subsidiaries and their
respective directors, officers, employees, advisors and agents from and against
any and all liabilities, claims, demands, losses, costs, damages and expenses
(excluding any loss of profits or consequential damages) to which QAT, its
subsidiaries or their respective directors, officers, employees, advisors or
agents may be subject or which QAT, its subsidiaries or their respective
directors, officers, employees, advisors or agents may suffer, whether under the
provisions of any statute or otherwise, in any way caused by, or arising,
directly or indirectly, from or in consequence of:

 
(i)  
any misrepresentation or alleged misrepresentation in the Purchaser Information;

 
 
-15-

--------------------------------------------------------------------------------

 
 
(ii)  
any order made or any inquiry, investigation or proceeding by any securities
commission or other competent authority based upon any untrue statement or
omission or alleged untrue statement or omission of a material fact or any
misrepresentation or any alleged misrepresentation in any material filed by or
on behalf of Purchaser in compliance or intended compliance with Applicable
Laws, which prevents or restricts the trading in the Purchaser Shares; and

 
(iii)  
Purchaser not complying with any requirement of Applicable Laws in connection
with the transactions contemplated in this Agreement;

 
except that Purchaser shall not be liable in any such case to the extent that
any such liabilities, claims, demands, losses, costs, damages and expenses arise
out of or are based upon any misrepresentation or alleged misrepresentation of a
material fact based on the QAT Information, the negligence of QAT or the
non-compliance by QAT with any requirement of Applicable Laws in connection with
the transactions contemplated in this Agreement;
 
     (n)  
subject to Section 9.3, except for non-substantive communications with third
parties and communications to legal and other advisors of Purchaser, Purchaser
will furnish promptly to QAT: (i) a copy of each notice, report, schedule or
other document delivered, filed or received by Purchaser or Newco in connection
with the Arrangement from any Governmental Authority; (ii) any filings under
Applicable Laws in connection with the Arrangement; and (iii) any documents
related to dealings with Governmental Authorities in connection with the
transactions contemplated herein;

 
     (o)  
except as contemplated herein, Purchaser shall not take any action that would
render, or may reasonably be expected to render, any representation or warranty
made by Purchaser in this Agreement untrue in any material respect;

 
     (p)  
Purchaser shall promptly notify QAT in writing of any material changes (actual,
anticipated, contemplated or, to the knowledge of Purchaser, threatened,
financial or otherwise) in the business, operations, affairs, assets,
capitalization, financial condition, prospects, licenses, permits, rights,
privileges or Liabilities of Purchaser, whether contractual or otherwise, of
Purchaser or any of its subsidiaries or of any change in any representation or
warranty provided by Purchaser in this Agreement which change is or may be of
such a nature as to render any representation or warranty misleading or untrue
in any material respect and Purchaser shall in good faith discuss with QAT any
change in circumstances which is of such a nature that there may be a reasonable
question as to whether notice need be given to QAT pursuant to this provision;

 
     (q)  
Purchaser shall use its reasonable commercial efforts to obtain the consent of
any third parties required by Purchaser for the transactions contemplated hereby
and provide the same to QAT on or prior to the Effective Date;

 
    (r)  
Purchaser shall take all commercially reasonable actions to give effect to the
transactions contemplated by this Agreement and the Plan of Arrangement; and

 
     (s)  
Purchaser shall cause Newco to take all steps, to do and perform all such acts
and things and to execute and deliver all such agreements, documents and other
instruments as are necessary or desirable to effect and complete the
transactions contemplated herein and in the Plan of Arrangement in accordance
with the terms and conditions hereof and thereof and any and all covenants and
agreements of Purchaser contained herein and in the Plan of Arrangement shall,
to the extent that they are required to be performed by Newco, shall be and be
deemed to be covenants and agreements of both Purchaser and Newco.

 
 
-16-

--------------------------------------------------------------------------------

 
 
3.2  
Additional Covenants of Purchaser

 
Purchaser further covenants and agrees that:
 
    (a)  
all rights to indemnification existing in favour of present and former directors
and officers of (i) QAT or (ii) any corporation of which QAT is or was a
shareholder or creditor and who are serving or did serve at QAT's request, as
provided by contract, in QAT's articles or by-laws or in similar documents of
any of QAT's subsidiaries in effect as of the date of this Agreement with
respect to matters occurring prior to the Effective Date, shall survive  the
completion of the Arrangement and shall continue in full force and effect
without modification for a period of not less than the later of their terms, if
any, or the statutes of limitations applicable to such matters, and Purchaser
further unconditionally and irrevocably covenants and agrees to be jointly and
severally liable with QAT for the performance of this covenant following the
Effective Date; and

 
    (b)  
QAT shall be permitted to secure "run off" directors' and officers' liability
insurance for QAT's and its subsidiaries' current and former directors and
officers, covering claims made prior to or within six years after the Effective
Date which has a scope and coverage substantially equivalent in scope and
coverage to that provided pursuant to QAT's and its subsidiaries' current
directors' and officers' insurance policies and Purchaser agrees to not take any
action to terminate or otherwise adversely affect or alter such directors' and
officers' insurance.

 
3.3  
Covenants of QAT

 
QAT covenants and agrees that, from the date of this Agreement until the earlier
of the Effective Date or termination of this Agreement, except with the prior
written consent of Purchaser and Newco (such consent not to be unreasonably
withheld or delayed), and except as otherwise expressly permitted or
specifically contemplated by this Agreement (including the Plan of Arrangement)
or required by Applicable Laws:
 
    (a)  
QAT will use its reasonable commercial efforts to satisfy or cause the
satisfaction of the conditions set forth in Sections 5.1 and 5.2 as soon as
practicable, to the extent the fulfillment of the same is within the control of
QAT;

 
     (b)  
QAT will forthwith carry out the terms of the Interim Order and the Final Order
to the extent applicable to it;

 
     (c)  
QAT will make all necessary filings and applications under Applicable Laws,
including U.S. Securities Laws, if applicable, reasonably required to be made on
the part of QAT in connection with the transactions contemplated herein and
shall take all reasonable action necessary to be in compliance with such
Applicable Laws;

 
     (d)  
QAT shall not take any action, refrain from taking any action, or permit any
action to be taken or not taken, inconsistent with this Agreement, which might
directly or indirectly interfere or affect the consummation of the Arrangement
in accordance with the terms and conditions herein;

 
    (e)  
the business of QAT and of its subsidiaries shall be conducted only in the usual
and ordinary course consistent with past practices and it shall use all
commercially reasonable efforts to maintain and preserve its business, assets
(including Intellectual Property), relationships, customers, clients and
employees and to preserve for Purchaser the integrity and reputation of QAT;

 
 
-17-

--------------------------------------------------------------------------------

 
 
    (f)  
QAT shall not directly or indirectly do, or permit to occur, any of the
following: (i) amend its constating documents or those of any of its
subsidiaries; (ii) declare, set aside or pay, or permit any of its subsidiaries
to declare, set aside or pay, any dividend or other distribution or payment
(whether in cash, shares or property) in respect of outstanding QAT Shares or
shares of any of QAT's subsidiaries; (iii) issue, grant, sell or pledge or agree
to issue, grant, sell or pledge any QAT Shares or QAT Class B Shares or other
securities of QAT or any of its subsidiaries, including, without limitation,
securities convertible into or exchangeable or exercisable for, or otherwise
evidencing a right to acquire, QAT Shares (other than on exercise of QAT Options
or conversion of the QAT Class B Shares); (iv) redeem, purchase or otherwise
acquire any of the outstanding QAT Shares or other securities or securities of
any of QAT's subsidiaries; (v) split, combine or reclassify any of the
outstanding QAT Shares or shares of any of QAT's subsidiaries; (vi) adopt a plan
of liquidation or resolutions providing for the liquidation, dissolution,
merger, consolidation or reorganization of QAT or any of its subsidiaries; or
(vii) enter into or modify any contract, agreement, commitment or arrangement
with respect to any of the foregoing;

 
     (g)  
QAT shall not directly or indirectly: (i) sell, pledge, dispose of or encumber
any assets (including Intellectual Property) except in the ordinary course of
business and consistent with QAT's current practices; (ii) expend or commit to
expend any amounts with respect to any operating expenses other than in the
ordinary course of business or pursuant to the Arrangement; (iii) reorganize,
amalgamate, merge or otherwise continue QAT or any of its subsidiaries with any
other Person or other business organization whatsoever; (iv) acquire (by merger,
amalgamation, consolidation or acquisition of shares or assets or otherwise) any
corporation, trust, partnership or other business organization or division
thereof, or make any investment therein either by purchase of shares or
securities, contributions of capital or property transfer; (v) acquire any
assets (other than purchases of inventories in the ordinary course of business);
(vi) incur any indebtedness for borrowed money or any other material liability
or obligation (other than the Bridge Loan) or issue any debt securities or
assume, guarantee, endorse or otherwise become responsible for, the obligations
of any other individual or entity, or make any loans or advances (except to a
subsidiary of QAT), or amend the terms of any of its office leases or existing
credit facilities; (vii) except for Employee Obligations, pay, discharge or
satisfy any material claims, liabilities or obligations other than the payment,
discharge or satisfaction in the ordinary course of business, consistent with
past practice, of liabilities reflected or reserved against in the QAT Financial
Statements or incurred in the ordinary course of business consistent with past
practice; (viii) authorize, recommend or propose any release or relinquishment
of any material Contracts; (ix) waive, release, grant or transfer any material
rights of value or modify or change in any material respect any existing
material license, lease, contract or other material document; (x) enter into or
terminate any hedges, swaps or other financial instruments or like transactions;
or (xi) authorize or propose any of the foregoing, or enter into or modify any
contract, agreement, commitment or arrangement to do any of the foregoing;

 
     (h)  
QAT shall not make any payment to any employee, officer or director outside of
their ordinary and usual compensation for services provided, except to the
extent that any such entitlement to payment to a former employee or officer has
accrued prior to the date hereof and the details of which payments, if any are
set forth in the Disclosure Letter;

 
    (i)  
except as may be agreed to by Purchaser, neither QAT nor any of its subsidiaries
shall: (i) grant any officer, director, employee or consultant an increase in
compensation in any form; (ii) grant any general salary increase; (iii) take any
action with respect to the amendment or grant of any severance or termination
pay policies or arrangements for any directors, officers, employees or
consultants; (iv) adopt or amend or make any contribution to any bonus, option,
pension, retirement, deferred compensation, insurance, incentive compensation,
other compensation or other similar plan, agreement, share incentive or purchase
plan, trust fund or arrangements for the benefit of directors, officers,
employees or consultants, except as is necessary to comply with Applicable Laws
or with respect to existing provisions of or commitments in respect of any such
plans, programs, arrangements or agreements; or (v) advance any loan to any
officer or director of QAT or any of its subsidiaries or any other party not at
arm's length to QAT or any of its subsidiaries;

 
 
-18-

--------------------------------------------------------------------------------

 
 
    (j)  
QAT shall use its reasonable commercial efforts to cause its current insurance
(or re-insurance) policies for QAT and any of its subsidiaries not to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies underwritten by insurance or re-insurance companies of nationally
recognized standing satisfactory to Purchaser providing coverage equal to or
greater than the coverage under the cancelled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;

 
     (k)  
no amendments shall be made to outstanding QAT Options without the prior written
consent of Purchaser other than as permitted pursuant to subsection 3.3(m)
hereof;

 
    (l)  
QAT shall use its commercially reasonable efforts to cause the resignation of
all of the directors and officers of QAT and QAT's subsidiaries as requested by
Purchaser pursuant to subsection 5.2(n) as of the Effective Time (and for mutual
releases in form and substance satisfactory to Purchaser and QAT, each acting
reasonably, to be provided);

 
     (m)  
QAT shall use its commercially reasonable efforts to ensure that all outstanding
QAT Options are either exercised, terminated, expired or surrendered prior to
the Effective Time; provided that QAT shall not pay the holders any amount of
consideration therefor other than as set out herein, nor shall QAT make any
amendment to outstanding QAT Options without the prior written consent of
Purchaser;

 
     (n)  
QAT shall not take any action that would render, or may reasonably be expected
to render, any representation or warranty made by it in this Agreement untrue in
any material respect at any time prior to the Effective Date or termination of
this Agreement, whichever first occurs;

 
     (o)  
QAT shall promptly notify Purchaser in writing of any changes (actual,
anticipated, contemplated or, to the knowledge of QAT, threatened, financial or
otherwise) in the business, operations, affairs, assets (including Intellectual
Property), capitalization, financial condition, prospects, licenses, permits,
rights, privileges or Liabilities, whether contractual or otherwise, of QAT or
any of its subsidiaries or of any change in any representation or warranty
provided by QAT in this Agreement which change is or may be of such a nature as
to render any representation or warranty misleading or untrue in any material
respect and QAT shall in good faith discuss with Purchaser any change in
circumstances which is of such a nature that there may be a reasonable question
as to whether notice need be given to Purchaser pursuant to this provision;

 
     (p)  
QAT shall use its reasonable commercial efforts to obtain the consents of its
bankers, surety providers, landlord and any other third party consents required
for the transactions contemplated hereby and provide the same to Purchaser on or
prior to the Effective Date;

 
     (q)  
 QAT shall provide notice to Purchaser of the QAT Meeting and allow Purchaser's
representatives and legal counsel to attend such QAT Meeting;

 
 
-19-

--------------------------------------------------------------------------------

 
 
    (r)  
QAT shall indemnify and save harmless Purchaser, its subsidiaries and their
directors, officers, employees, advisors and agents from and against any and all
liabilities, claims, demands, losses, costs, damages and expenses (excluding any
loss of profits or consequential damages) to which Purchaser, its subsidiaries
or their directors, officers, employees, advisors or agents may be subject or
which Purchaser, its subsidiaries or their directors, officers, employees,
advisors or agents may suffer, whether under the provisions of any statute or
otherwise, in any way caused by, or arising, directly or indirectly, from or in
consequence of:

 
(i)  
any misrepresentation or alleged misrepresentation in the QAT Information;

 
(ii)  
any order made or any inquiry, investigation or proceeding by any securities
commission or other competent authority based upon any untrue statement or
omission or alleged untrue statement or omission of a material fact or any
misrepresentation or any alleged misrepresentation in any material filed by or
on behalf of QAT in compliance or intended compliance with Applicable Canadian
Securities Laws; and

 
(iii)  
QAT not complying with any requirement of Applicable Laws in connection with the
transactions contemplated in this Agreement;

 
except that QAT shall not be liable in any such case to the extent that any such
liabilities, claims, demands, losses, costs, damages and expenses arise out of
or are based upon any misrepresentation or alleged misrepresentation of a
material fact based on the Purchaser Information, the negligence of Purchaser or
the non-compliance by Purchaser with any requirement of Applicable Laws in
connection with the transactions contemplated by this Agreement;
 
    (s)  
subject to Section 9.3, except for proxies and other non-substantive
communications with securityholders, QAT will furnish promptly to Purchaser or
Purchaser's counsel, a copy of each notice, report, schedule or other document
delivered, filed or received by QAT in connection with: (i) the Arrangement;
(ii) the QAT Meeting; (iii) any filings under Applicable Laws; and (iv) any
dealings with Governmental Authorities in connection with the transactions
contemplated hereby;

 
    (t)  
management of QAT shall solicit proxies to be voted at the QAT Meeting in favour
of matters to be considered at the QAT Meeting, including the Arrangement
Resolution;

 
     (u)  
QAT shall conduct the QAT Meeting in accordance with the by-laws of QAT, the
OBCA, Applicable Canadian Securities Laws and any instrument governing the QAT
Meeting (including, without limitation, the Interim Order), as applicable, and
as otherwise required by Applicable Laws;

 
     (v)  
QAT shall take all commercially reasonable actions to give effect to the
transactions contemplated by this Agreement and the Plan of Arrangement;

 
      (w)  
QAT shall promptly advise Purchaser of the number of QAT Shares for which QAT
receives notices of dissent or written objections to the Arrangement and provide
Purchaser with copies of such notices and written objections;

 
     (x)  
except as disclosed in the Disclosure Letter, the QAT Group shall: (i) duly and
on a timely basis file all Tax Returns required to be filed by it on or after
the date hereof and all such Tax Returns will be true, complete and correct in
all material respects; (ii) timely pay all Taxes shown on such Tax Returns;
(iii) except as required by Tax Laws, not make or rescind any material express
or deemed election relating to Taxes, or file any amended Tax Returns where the
result of such action is inconsistent with past practice; (iv) not make a
request for a Tax ruling or enter into an agreement with any Governmental
Authority related to the payment or postponement of Tax or any filing
requirement; (v) not settle any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to a material amount
of Taxes; (vi) not change in any material respect any of its methods of
reporting income, deductions or accounting for Tax purposes from those employed
in the preparation of its Tax Return for the taxation years ending December 31,
2011 and December 31, 2010, except where such change is as a result of changes
to Canadian GAAP or Tax Laws made after December 31, 2011; and (vii) properly
reserve (and reflect such reserves in its books and records and financial
statements) in accordance with Canadian GAAP, for all Taxes accruing in respect
of QAT which are not due or payable prior to the Effective Date;

 
 
-20-

--------------------------------------------------------------------------------

 
 
     (y)  
the QAT Group shall not make any Tax filings outside the ordinary course of
business, including making, amending or rescinding any Tax Return, election or
designation, without the consent of Purchaser, such consent not to be
unreasonably withheld; and

 
    (z)  
on or prior to August 23, 2012, deliver executed Support Agreements from each of
the directors and officers of QAT and each QAT Shareholder holding more than 5%
of the outstanding QAT Shares, together with each of their respective
"associates" and "affiliates" (as such terms are defined in the Securities Act)
will be delivered to Purchaser.

 
3.4  
Mutual Covenants Regarding the Arrangement

 
From the date of this Agreement until the Effective Date or termination of this
Agreement, each of Purchaser, Newco and QAT will use its reasonable commercial
efforts to: (i) satisfy (or cause the satisfaction of) the conditions precedent
to its obligations (and those of any of its subsidiaries) hereunder; (ii) not
take, or cause to be taken, any action or cause anything to be done that would
cause such obligations not to be fulfilled in a timely manner; and (iii) take,
or cause to be taken, all other actions and to do, or cause to be done, all
other things necessary, proper or advisable under Applicable Laws to complete
the Arrangement, including using reasonable commercial efforts:
 
    (a)  
to ensure that the Information Circular provides QAT Shareholders with
information in sufficient detail to permit them to form a reasoned judgment
concerning the matters before them, and, in that regard, the Information
Circular will set out the Purchaser Information in the form approved by
Purchaser and Newco and the QAT Information in the form approved by QAT and
shall include, without limitation: (i) any financial statements (including pro
forma financial statements) that are required to be included therein in
accordance with Applicable Laws; (ii) the unanimous determination of the QAT
Board of Directors by all of the directors present and entitled to vote at the
meeting of the QAT Board of Directors that the Arrangement is fair, from a
financial point of view, to QAT Shareholders and is in the best interests of QAT
and QAT Shareholders (and include the unanimous recommendation of the QAT Board
of Directors that the QAT Shareholders vote in favour of the Arrangement
Resolution); and (iii) the written fairness opinion of QAT's financial advisor
that the consideration in respect of the Arrangement is fair, from a financial
point of view, to QAT Shareholders;

 
     (b)  
to obtain all necessary consents, assignments, waivers and amendments to or
terminations of any agreements and take such measures as may be appropriate to
fulfill its obligations hereunder and to carry out the transactions contemplated
hereby;

 
     (c)  
to effect all necessary registrations, filings and submissions of information
requested by Governmental Authorities required to be effected by it in
connection with the Arrangement;

 
     (d)  
reasonably cooperate with the other Party and its tax advisors in structuring
the Arrangement in a tax effective manner and making such amendments to this
Agreement or the Plan of Arrangement, as the other Party and its tax advisors
shall consider necessary, acting reasonably, and assist the other Party and its
tax advisors in making such investigations and inquiries with respect to such
Party in that regard, as the other Party and its tax advisors shall consider
necessary, acting reasonably, provided that QAT shall not be obligated to
consent or agree to any structuring contemplated by this subsection 3.4(d) that
has the effect of reducing the consideration to be received under the
Arrangement by the QAT Shareholders; and

 
 
-21-

--------------------------------------------------------------------------------

 
 
     (e)  
subject to receipt of required regulatory and court approvals, to cause the
Effective Date to occur on or before December 31, 2012 (the "Outside Date") and,
subject to receipt of required regulatory approvals, to cause the mailing of the
Information Circular to QAT Shareholders to occur by October 15, 2012 (the
"Mailing Date").

 
Each of Purchaser, Newco and QAT will use its reasonable commercial efforts to
cooperate with the other in connection with the performance by the other of
their obligations under this Section 3.4 and this Agreement including, without
limitation, continuing to provide reasonable access to information and to
maintain ongoing communications as between officers of Purchaser and QAT,
subject in all cases to the Confidentiality Agreement.
 
3.5  
Covenants Regarding Non-Solicitation

 
     (a)  
QAT shall, and shall cause the officers, directors, employees, representatives
and agents of it and of its subsidiaries to immediately cease any existing
discussions or negotiations with any Person (other than Purchaser) with respect
to any proposal that constitutes, or may reasonably be expected to constitute,
an Acquisition Proposal and request, in accordance with the terms of any
applicable confidentiality agreement (other than the Confidentiality Agreement),
the return or destruction of all confidential information provided in connection
therewith.

 
     (b)  
Except as otherwise provided in this Section 3.5, QAT shall not, directly or
indirectly, through any of its subsidiaries or through any officer, director,
employee, investment banker, attorney or other representative or agent of it or
any of its subsidiaries:

 
(i)  
solicit, initiate, knowingly facilitate or knowingly encourage (including by way
of furnishing information) the initiation of any inquiries or proposals
regarding an Acquisition Proposal;

 
(ii)  
participate in any discussions or negotiations regarding an Acquisition
Proposal;

 
(iii)  
withdraw or modify, or propose publicly to withdraw or modify, in any manner
adverse to Purchaser, the approval of the QAT Board of Directors of the
Arrangement or the recommendation of the QAT Board of Directors to vote in
favour of the Arrangement;

 
(iv)  
furnish or provide access to any information concerning QAT, its subsidiaries or
their respective businesses, properties or assets to any Person in connection
with, or that could reasonably be expected to lead to or facilitate, an
Acquisition Proposal;

 
(v)  
waive any provisions of or release or terminate any confidentiality or
standstill agreement between QAT and any Person relating to an actual or
potential Acquisition Proposal, or amend any such agreement or consent to the
making of an Acquisition Proposal in accordance with the terms of such
agreement; or

 
(vi)  
accept, recommend, approve or enter into or propose publicly to accept,
recommend, approve or enter into any agreement, arrangement or understanding
(other than a confidentiality agreement as permitted hereunder) related to any
Acquisition Proposal.

 
 
-22-

--------------------------------------------------------------------------------

 
 
     (c)  
Prior to the Effective Date, QAT and its officers, directors, employees,
advisors or other representatives or agents may enter into, or participate in,
any discussions or negotiations with a Person who seeks to initiate such
discussions or negotiations and, subject to the entering into by such Person of
a confidentiality agreement substantially similar to the Confidentiality
Agreement (and QAT shall use its reasonable commercial efforts to cause the
confidentiality agreement to, among other things, contain details regarding
shareholdings of such Person in QAT), may furnish to such Person information
concerning QAT and its business, properties and assets, in each case if, and
only to the extent that:

 
(i)  
such Person has first made an unsolicited bona fide Acquisition Proposal which
the QAT Board of Directors determines in good faith (after consultation with its
financial advisors) would, if consummated in accordance with its terms, be
reasonably expected to result in, a Superior Proposal;

 
(ii)  
the QAT Board of Directors, after receiving the advice of outside legal counsel,
has determined in good faith that the failure to take such action would be
inconsistent with the fiduciary duties of the QAT Board of Directors; and

 
(iii)  
QAT has provided to Purchaser the information required to be provided under
subsection 3.5(e) in respect of such Acquisition Proposal and has promptly
notified Purchaser in writing of the determinations in paragraphs 3.5(c)(i) and
3.5(c)(ii) above.

 
     (d)  
If, prior to the Effective Time, QAT receives a request from a Person who is
subject to a standstill obligation to waive or release such Person from its
standstill obligation in order to make an unsolicited bona fide Acquisition
Proposal or to implement a Superior Proposal, QAT may release such Person from
its standstill obligation only to the extent required to allow such Person to
provide the Acquisition Proposal for consideration by the QAT Board of Directors
in accordance with this Section 3.5 and to enter into, or participate in, any
discussions or negotiations with QAT and be furnished with information
concerning QAT, to the extent permitted pursuant to subsection 3.5(c), or to
implement a Superior Proposal.

 
     (e)  
QAT shall promptly notify Purchaser, at first orally and then in writing, of any
Acquisition Proposal received after the date hereof, of any confidentiality
agreement entered into in respect of any such Acquisition Proposal and any
inquiry or contact received after the date hereof that could lead to an
Acquisition Proposal, or any request for non-public information relating to QAT
received after the date hereof or for access to the properties, books or records
of QAT by any Person that informs QAT that it is considering making, or has
made, an Acquisition Proposal after the date hereof; which notice will include
any known material terms and conditions of such Acquisition Proposal (including
any form of agreement proposed to be entered into) and shall indicate such
details, to the extent known, of the Acquisition Proposal, inquiry or contact as
Purchaser may reasonably request, including the identity of the Person making
such proposal, inquiry or contact.  QAT shall keep Purchaser informed of the
status, including any change to the material terms, of any such Acquisition
Proposal or inquiry.  In addition, QAT shall provide Purchaser with a list of or
copies of the information provided to any Person in respect of which a
confidentiality agreement is entered into in respect of any Acquisition Proposal
pursuant to subsection 3.5(c) and shall provide Purchaser with access to any
information provided to any such Person to the extent Purchaser did not
previously have access to such information.

 
 
-23-

--------------------------------------------------------------------------------

 
 
    (f)  
QAT shall give Purchaser, orally and in writing, at least three (3) Business
Days advance notice of any decision by the QAT Board of Directors to accept,
recommend, approve or enter into an agreement to implement a Superior Proposal,
which notice shall confirm that the QAT Board of Directors has determined that
such Acquisition Proposal constitutes a Superior Proposal, shall identify the
Person making the Superior Proposal and shall provide a true and complete copy
thereof and any amendments thereto. During such three (3) Business Day period,
QAT agrees not to accept, recommend, approve or enter into any agreement to
implement such Superior Proposal and shall not withdraw, modify or change its
recommendation in respect of the Arrangement or waive any provision of any
standstill obligation with respect thereto.  In addition, during such three (3)
Business Day period, the QAT Board of Directors: (i) shall, and shall cause its
financial and legal advisors to, negotiate in good faith with Purchaser and its
financial and legal advisors, in a manner consistent with its fiduciary duties,
to make such adjustments in the terms and conditions of this Agreement and the
Arrangement as would cause the Acquisition Proposal to cease to be a Superior
Proposal and enable QAT to proceed with the Arrangement as amended rather than
the Acquisition Proposal; and (ii) shall review any proposal by Purchaser to
amend the terms and conditions of this Agreement and the Arrangement in order to
determine in good faith in the exercise of its fiduciary duties whether such
proposal would result in the Acquisition Proposal ceasing to be a Superior
Proposal.  If the QAT Board of Directors determines that the Acquisition
Proposal is not a Superior Proposal as compared to the proposed amendments to
the terms and conditions of this Agreement and the Arrangement, QAT will
promptly enter into an amended agreement with Purchaser and Newco and the QAT
Board of Directors shall not accept, recommend, approve or enter into any
agreement to implement such Acquisition Proposal and shall not release the party
making the Acquisition Proposal from any standstill provisions and shall not
withdraw, modify or change its recommendation in respect of the Arrangement. If
the QAT Board of Directors continues to believe that such Acquisition Proposal
remains a Superior Proposal and therefore rejects Purchaser's amended proposal,
QAT may terminate this Agreement pursuant to Section 7.1(a)(v).  In the event
that QAT provides Purchaser with a copy of the notice referred to in this
subsection 3.5(f) on a date that is three (3) Business Days or fewer prior to
the QAT Meeting, QAT shall adjourn the QAT Meeting to a date that is not less
than three (3) Business Days and not more than ten (10) Business Days after the
date of the notice.

 
     (g)  
Nothing contained in this Section 3.5 shall prohibit the QAT Board of Directors
from: (i) making any disclosure of an Acquisition Proposal to the QAT
Shareholders prior to the Effective Time if, in the good faith judgment of the
QAT Board of Directors after receiving the advice of outside counsel, such
disclosure is necessary for the QAT Board of Directors to act in a manner
consistent with its fiduciary duties or is otherwise required under Applicable
Law; (ii) taking any other action with regard to an Acquisition Proposal to the
extent ordered or otherwise mandated by any court of competent jurisdiction;
(iii) considering or responding to a bona fide request for information that
could reasonably be expected to lead to an Acquisition Proposal solely by
advising that no information can be provided unless a bona fide written
Acquisition Proposal is made and then only in compliance with subsection 3.5(c);
and (iv) complying with those provisions under Applicable Laws relating to the
provision of directors' circulars and making appropriate disclosure with respect
thereto to QAT Shareholders.

 
     (h)  
QAT also acknowledges and agrees that each successive material modification of
any Acquisition Proposal shall constitute a new Acquisition Proposal for
purposes of the requirement under Subsection 3.5(f) to initiate an additional
three (3) Business Day notice period.

 
    (i)  
The QAT Board of Directors shall promptly reaffirm its recommendation in respect
of the Arrangement by press release after any Acquisition Proposal (which is
determined not to be a Superior Proposal) is publicly announced or made.

 
 
-24-

--------------------------------------------------------------------------------

 
 
    (j)  
Purchaser agrees that all information that may be provided to it by QAT with
respect to any Acquisition Proposal pursuant to this Section 3.5 shall be
treated as if it were "Confidential Information" as that term is defined in the
Confidentiality Agreement and shall not be disclosed or used except in
accordance with the provisions of the Confidentiality Agreement or in order to
enforce its rights under this Agreement in legal proceedings.

 
3.6  
Provision of Information

 
Until the Effective Date or termination of this Agreement, each Party agrees to
keep the other Party fully appraised in a timely manner of every circumstance,
action, occurrence or event occurring or arising after the date hereof that
would be relevant and material to a prudent operator of the business and
operations of QAT and Purchaser.  Each Party shall confer with and obtain the
approval of the other Party (not to be unreasonably withheld or delayed), prior
to taking action (other than in emergency situations) with respect to any
material operational matters involved in its business.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1  
Representations and Warranties of Purchaser and Newco

 
Purchaser and Newco represent and warrant to and in favour of QAT and
acknowledges that QAT is relying upon such representations and warranties in
connection with the matters contemplated by this Agreement:
 
     (a)  
Organization and Qualification.  Each company in the Purchaser Group has been
duly incorporated, amalgamated or created, as the case may be, and is validly
subsisting under the Laws of its jurisdiction of formation and has the requisite
power and authority to own its assets and properties as now owned and to carry
on its business as now conducted.  Each member of the Purchaser Group is duly
registered or authorized to conduct its affairs or do business, as applicable,
and is in good standing in each jurisdiction in which the character of its
assets and properties, owned or leased, or the nature of its activities makes
such registration or authorization necessary, except where the failure to be so
registered or authorized would not, individually or in the aggregate, have a
Material Adverse Effect on Purchaser or Newco.  Copies of the constating
documents of each of Purchaser and Newco provided to QAT, together with all
amendments to date, are accurate and complete as of the date hereof and have not
been amended or suspended.

 
     (b)  
Authority Relative to this Agreement.  each of Purchaser and Newco has the
requisite corporate power and authority to execute this Agreement and to carry
out its obligations hereunder (including, without limitation, the issuance of
the Purchaser Shares under the Arrangement).  The execution and delivery of this
Agreement and the consummation by Purchaser and Newco of the transactions
contemplated by the Arrangement have been duly authorized by the Purchaser Board
of Directors and the board of directors of Newco, respectively, and no other
proceedings on the part of either Purchaser or Newco are necessary to authorize
this Agreement or the Arrangement.  This Agreement has been duly executed and
delivered by each of Purchaser and Newco and constitutes a legal, valid and
binding obligation of each of Purchaser and Newco enforceable against them in
accordance with its terms, subject to the qualification that such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other Laws of general application relating to or affecting rights
of creditors and that equitable remedies, including specific performance, are
discretionary and may not be ordered.

 
 
-25-

--------------------------------------------------------------------------------

 
 
     (c)  
Subsidiaries.  Purchaser has no subsidiaries other than Mobilotto Inc. and Newco
(collectively, with Purchaser, the "Purchaser Group") and Purchaser owns,
directly or indirectly, 100% of the outstanding securities of each of such
subsidiaries.  All of the outstanding shares and all other ownership interests
in the subsidiaries of Purchaser are duly authorized, validly issued, fully paid
and non-assessable, and all such shares and other ownership interests held
directly by Purchaser, are owned by Purchaser free and clear of all
Encumbrances, except pursuant to restrictions on transfer contained in the
articles of such subsidiary.  There are no rights of first refusal and similar
rights restricting transfer of Purchaser Shares contained in shareholders,
partnership, joint venture or similar agreements or pursuant to existing
financing arrangements and there are no outstanding contractual or other
obligations of any member of the Purchaser Group to repurchase, redeem or
otherwise acquire any of their respective securities or with respect to the
voting or disposition of any outstanding securities of any of them.

 
     (d)  
No Conflict.  Except as disclosed by Purchaser or Newco to QAT in writing prior
to the date of this Agreement, or as contemplated by this Agreement:

 
(i)  
the execution, delivery and performance by Purchaser and Newco of this Agreement
and the consummation of the Arrangement do not and will not (or would not with
the giving of notice, the lapse of time or the happening of any other event or
condition), violate, conflict with or result in a breach of (i) any of the
articles, by-laws or other constating documents of Purchaser or Newco, or (ii)
any Law applicable to Purchaser or Newco, with such exceptions, in the case of
clause (ii), as would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Purchaser or Newco; and

 
(ii)  
other than in connection with or in compliance with the provisions of Applicable
Laws in relation to the completion of the Arrangement or which are required to
be fulfilled post Arrangement: (A) there is no legal impediment to Purchaser's
or Newco's consummation of the Arrangement; and (B) no filing or registration
with, or authorization, consent or approval of, any Governmental Authority is
required of Purchaser or Newco in connection with the consummation of the
Arrangement, except for such filings or registrations which, if not made, or for
such authorizations, consents or approvals which, if not received, would not,
individually or in the aggregate, have a Material Adverse Effect on Purchaser or
Newco, or significantly impede the ability of Purchaser or Newco to consummate
the Arrangement.

 
     (e)  
No Business.  Newco is not engaged in any business nor is it a party to or bound
by any Contract, agreement, arrangement, instrument, license, permit or
authority; nor does it have any liability, contingent or otherwise, other than
pursuant to or as completed by this Agreement.

 
    (f)  
Litigation.  Except as Publicly Disclosed by Purchaser, there are no claims,
actions, suits, proceedings or investigations by Governmental Authorities in
existence or pending or, to the knowledge of Purchaser or Newco, threatened or
for which there is a reasonable basis, affecting or that would reasonably be
expected to affect the Purchaser Group or affecting or that would reasonably be
expected to affect any of its property or assets at law or equity or before or
by any court or Governmental Authority which claim, action, suit, proceeding or
investigation involves a possibility of any judgment against or liability of the
Purchaser Group which, if successful, would have a Material Adverse Effect on
Purchaser or Newco, or would significantly impede the ability of Purchaser or
Newco to consummate the transactions contemplated in this Agreement.  Neither
Purchaser nor or Newco is  subject to any outstanding order, writ, injunction or
decree that has had or would have a Material Adverse Effect on Purchaser or
Newco or would significantly impede the ability of Purchaser or Newco to
consummate the transactions contemplated in this Agreement.

 
 
-26-

--------------------------------------------------------------------------------

 
 
     (g)  
Registration Status.  Purchaser Shares are registered pursuant to the U.S.
Exchange Act and Purchaser is in material compliance with all applicable U.S.
Securities Laws.  Purchaser Shares trade through the over the counter United
States quotation system.

 
     (h)  
Capitalization of Purchaser.  The authorized capital of Purchaser consists of
300,000,000 Purchaser Shares, with a par value of $0.0001 per share.  As of the
date hereof, there are issued and outstanding 152,379,630 Purchaser Shares and
no other shares are issued and outstanding.  Other than outstanding Purchaser
Options and warrants to acquire additional Purchaser Shares as has been
disclosed by Purchaser to QAT during its due diligence process, there are no
options, warrants or other rights, plans, agreements or commitments of any
nature whatsoever requiring the issuance, sale or transfer by Purchaser of any
securities of Purchaser (including Purchaser Shares) or any securities
convertible into, or exchangeable or exercisable for, or otherwise evidencing a
right to acquire, any securities of Purchaser (including Purchaser Shares).  All
outstanding Purchaser Shares have been duly authorized and validly issued, are
fully paid and non-assessable and are not subject to, nor were they issued in
violation of, any pre-emptive rights and all Purchaser Shares issuable in
accordance with the Plan of Arrangement will be duly authorized and validly
issued as fully paid and non-assessable and will not be subject to any
pre-emptive rights.

 
    (i)  
Capitalization of Newco.  The authorized capital of Newco consists of an
unlimited number of Newco Common Shares.  As of the date hereof, there are
issued and outstanding 10 Newco Shares and no other shares are issued and
outstanding.  All outstanding Newco Shares have been duly authorized and validly
issued, are fully paid and non-assessable and are not subject to, nor were they
issued in violation of, any pre-emptive rights.

 
    (j)  
Equity Monetization Plans.  Other than in respect of stock options, there are no
outstanding stock appreciation rights, phantom equity, profit sharing plans or
similar rights, agreements, arrangements or commitments payable to any employee
of Purchaser and which are based upon the revenue, value, income or any other
attribute of any member of the Purchaser Group.

 
     (k)  
Purchaser Financial Statements.  As of their respective dates, the Purchaser
Financial Statements did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading and complied in all material respects with all Applicable
Laws.   The Purchaser Financial Statements were prepared in accordance with
accounting principles generally accepted in the United States, except as
otherwise indicated in such financial statements and the notes thereto or, in
the case of audited statements, in the related report of Purchaser's independent
auditors, and present fairly, in accordance with accounting principles generally
accepted in the United States, the consolidated financial position, statements
of operations, stockholders' equity and cash flows of Purchaser on a
consolidated basis as of the dates thereof and for the periods indicated
therein, and that the Purchaser Financial Statements be identified as those of a
development stage company.  There has been no material change in Purchaser's
accounting policies, except as described in the notes to the Purchaser Financial
Statements, since May 31, 2012.

 
    (l)  
Public Record.  Since May 31, 2012, the information and statements set forth in
the Public Record were true, correct and complete in all material respects as of
the date of such information and statements and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 
 
-27-

--------------------------------------------------------------------------------

 
 
      (m)  
Absence of Certain Changes or Events.  Except as Publicly Disclosed by
Purchaser, and except for the Arrangement or any action taken in accordance with
this Agreement, since May 31, 2012, Purchaser has conducted its business only in
the ordinary course of business substantially consistent with past practice;
and, without limiting the generality of the foregoing, except as Publicly
Disclosed by Purchaser, there has not occurred:

 
(i)  
an amendment or proposed amendment to the articles or by-laws of Purchaser;

 
(ii)  
a Material Adverse Change with respect to Purchaser;

 
(iii)  
any material damage, destruction or loss not fully covered by insurance (subject
to normal deductibles);

 
(iv)  
any redemption, repurchase or other acquisition of Purchaser Shares by
Purchaser, or any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, shares or property) with respect to the Purchaser
Shares;

 
(v)  
any resolution to approve a split, consolidation or reclassification of any of
its outstanding Purchaser Shares;

 
(vi)  
any change in its financial accounting methods, policies or practices, other
than changes required by accounting principles generally accepted in the United
States or official interpretations thereof and except for changes in practices
in the ordinary course of business consistent with past practice; or

 
(vii)  
any agreement by Purchaser to do any of the foregoing.

 
     (n)  
Governmental Approvals.  The execution, delivery and performance by Purchaser of
the Arrangement require no consent, waiver or approval or any action by or in
respect of, or filing with, or notification to, any Governmental Authority other
than: (i) the Interim Order and any approvals required by the Interim Order;
(ii) the Final Order; (iii) disclosures on Form 8-K in accordance with the U.S.
Exchange Act; (iv) compliance with any applicable U.S. Securities Laws and stock
exchange rules and policies; and (v) any consents, waivers, approvals, actions,
filings or notifications, the absence of which would not be reasonably expected
to materially impair or delay the ability of Purchaser to consummate the
transactions contemplated by this Agreement.

 
     (o)  
Compliance with Laws.  Except as Publicly Disclosed by Purchaser, the operations
and business of Purchaser are and have been carried out in compliance and not in
violation of any Applicable Laws, other than non-compliance or violation which,
individually and in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Purchaser, and Purchaser has not received any notice
of any alleged violation of any such Laws except where such notice would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Purchaser.

 
     (p)  
Taxes, etc.

 
(i)  
All material Tax Returns required to be filed by or on behalf of Purchaser for
periods ended on and prior to the date of this Agreement by Purchaser have been
duly filed on a timely basis and such tax returns are or shall be at the time of
filing, complete and correct in all material respects;

 
 
-28-

--------------------------------------------------------------------------------

 
 
 (ii)  
Purchaser has, in all material respects, paid or has withheld and remitted to
the appropriate Taxing Authority all Taxes, including any instalments or
prepayments of Taxes, that are due and payable whether or not shown as being due
on any Tax Return, or, where payment is not yet due, Purchaser has established
adequate accruals in conformity with U.S. GAAP in the Purchaser Financial
Statements for the period covered by such financial statements for any Taxes,
including income Taxes and related future Taxes, if applicable, that have not
been paid, whether or not shown as being due on any Tax Return. Purchaser has,
in all material respects, made adequate provision in its books and records for
any Taxes accruing in respect of any period subsequent to the period covered by
such financial statements, whether or not shown as being due on any Tax Return;

 
  (iii)  
no material deficiencies exist or have been asserted with respect to Taxes of
Purchaser or any of its subsidiaries that have not yet been settled; and

 
  (iv)  
none of Purchaser or its subsidiaries is a party to any action or proceeding for
assessment or collection of Taxes, nor, to the knowledge of Purchaser, has such
an event been asserted or threatened against Purchaser or its subsidiaries or
any of their respective assets that would have a Material Adverse Effect on
Purchaser.

 
     (q)  
No Orders.  No order, ruling or determination having the effect of suspending
the sale of, or ceasing the trading of, the Purchaser Shares or any other
securities of Purchaser has been issued by any Governmental Authority and is
continuing in effect and no proceedings for that purpose have been instituted,
are pending or, to the knowledge of Purchaser, are contemplated or threatened
under any Applicable Laws or by any Governmental Authority.

 
    (r)  
Books and Records.  The records and minute books of each of Purchaser and Newco
have been maintained substantially in accordance with all Applicable Laws and
are complete and accurate in all material respects.

 
     (s)  
Cash on Hand.  As at July 31, 2012, the amount of Purchaser's cash was not less
than US $640,000.

 
    (t)  
Absence of Undisclosed Liabilities.  Except as Publicly Disclosed by Purchaser,
none of Purchaser or any of its subsidiaries has any material liabilities of any
nature (matured or unmatured, fixed or contingent), other than:

 
(i)  
those set forth or adequately provided for or disclosed in the most recent
balance sheet and associated notes thereto included in the Purchaser Financial
Statements (the "Purchaser Balance Sheet");

 
 (ii)  
those incurred in the ordinary course of business and not required to be set
forth in the Purchaser Balance Sheet under U.S. GAAP;

 
  (iii)  
those incurred in the ordinary course of business since the date of the
Purchaser Balance Sheet and consistent with past practice; or

 
  (iv)  
those incurred in connection with the execution of this Agreement.

 
 
-29-

--------------------------------------------------------------------------------

 
 
     (u)  
Registration, Exemption Orders, Licenses, etc.  Purchaser has obtained and is in
compliance with all licenses, permits, certificates, consents, orders, grants,
registrations, recognition orders, exemptive relief orders, no-action relief and
other authorizations of or from any Governmental Authority necessary in
connection with the conduct of its business as it is now, individually or in the
aggregate, being or proposed to be conducted (collectively, the "Governmental
Authorizations"), except where the failure to obtain or be in compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Purchaser.  Such Governmental Authorizations are in full force
and effect in accordance with their terms, and no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation of any such Governmental Authorization,
except where the violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Purchaser.  No
proceedings are pending or, to the knowledge of Purchaser, threatened, which
could result in the revocation or limitation of any Governmental Authorization,
and all steps have been taken and filings made on a timely basis with respect to
each Governmental Authorization and its renewal, except where the failure to
take such steps and make such filings would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on
Purchaser.

 
     (v)  
Restrictions on Business Activities.  There is no judgment, injunction or order
binding upon any member of the Purchaser Group that has or could reasonably be
expected to have the effect of prohibiting, restricting or impairing its
business in any material respect or, individually or in the aggregate, have a
Material Adverse Effect on Purchaser.

 
      (w)  
Insurance.  Purchaser Group maintains insurance policies with recognized
insurers as are appropriate to its business in such amounts and against such
risks as are customarily carried and insured against by prudent owners of
comparable business. All such policies are in all  material respects in full
force and effect in accordance with their terms.

 
   (x)  
Board Approval.  The Purchaser Board of Directors has endorsed the Arrangement
and approved this Agreement and the Arrangement.

 
4.2  
Representations and Warranties of QAT

 
QAT represents and warrants to and in favour of each of Purchaser and Newco and
acknowledges that Purchaser and Newco are relying upon such representations and
warranties in connection with the matters contemplated by this Agreement and the
Arrangement.
 
     (a)  
Organization and Qualification.  Each member of the QAT Group has been duly
incorporated, amalgamated or created, as the case may be, and is validly
subsisting under the Laws of its jurisdiction of formation and has the requisite
power and authority to own its assets and properties as now owned and to carry
on its business as now conducted.  Each member of the QAT Group is duly
registered or authorized to conduct its affairs or do business, as applicable,
and each is in good standing in each jurisdiction in which the character of its
assets and properties, owned, leased, licensed or otherwise held, or the nature
of its activities makes such registration or authorization necessary, except
where the failure to be so registered or authorized would not, individually or
in the aggregate, have a Material Adverse Effect on QAT.  Copies of the
constating documents of each member of the QAT Group provided to Purchaser,
together with all amendments to date, are accurate and complete as of the date
hereof and have not been amended or superseded.

 
     (b)  
Authority Relative to this Agreement.  QAT has the requisite corporate power and
authority to execute this Agreement and to carry out its obligations
hereunder.  The execution and delivery of this Agreement and the consummation by
QAT of the transactions contemplated by the Arrangement has been duly authorized
by the QAT Board of Directors and, subject to the requisite approval of the QAT
Shareholders and the obtaining of the Final Order, no other proceedings on the
part of QAT are necessary to authorize this Agreement or the Arrangement.  This
Agreement has been duly executed and delivered by QAT and constitutes a legal,
valid and binding obligation of QAT enforceable against it in accordance with
its terms, subject to the qualification that such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other Laws of general application relating to or affecting rights of creditors
and that equitable remedies, including specific performance, are discretionary
and may not be ordered.

 
 
-30-

--------------------------------------------------------------------------------

 
 
     (c)  
Subsidiaries.  QAT has no subsidiaries other than as disclosed in the Disclosure
Letter (collectively, with QAT, the "QAT Group") and QAT owns, directly or
indirectly, 100% of the outstanding securities of each of such
subsidiaries.  All of the outstanding shares and all other ownership interests
in the subsidiaries of QAT are duly authorized, validly issued, fully paid and
non-assessable, and all such shares and other ownership interests held directly
by QAT, are owned by QAT free and clear of all Encumbrances, except pursuant to
restrictions on transfer contained in the articles of such subsidiary.  There
are no rights of first refusal and similar rights restricting transfer of QAT
Shares contained in shareholders, partnership, joint venture or similar
agreements or pursuant to existing financing arrangements and there are no
outstanding contractual or other obligations of any member of the QAT Group to
repurchase, redeem or otherwise acquire any of their respective securities or
with respect to the voting or disposition of any outstanding securities of any
of them.

 
      (d)   
No Conflict.  Except as disclosed by QAT to Purchaser in the Disclosure Letter,
or as contemplated by this Agreement:

 
(i)  
the execution, delivery and performance by QAT of this Agreement and the
consummation of the Arrangement do not and will not (or would not with the
giving of notice, the lapse of time or the happening of any other event or
condition), violate, conflict with or result in a breach of (i) any of the
articles, by-laws or other constating documents of QAT, or (ii) any Law
applicable to QAT, with such exceptions, in the case of clause (ii), as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on QAT; and

 
 (ii)  
other than in connection with or in compliance with the provisions of Applicable
Laws in relation to the completion of the Arrangement or which are required to
be fulfilled post Arrangement, and except for the requisite approval of QAT
Shareholders and the obtaining of the Final Order: (A) there is no legal
impediment to QAT's consummation of the Arrangement; and (B) no filing or
registration with, or authorization, consent or approval of, any Governmental
Authority is required of QAT in connection with the consummation of the
Arrangement, except for such filings or registrations which, if not made, or for
such authorizations, consents or approvals which, if not received, would not,
individually or in the aggregate, have a Material Adverse Effect on QAT, or
significantly impede the ability of QAT to consummate the Arrangement.

 
     (e)  
Litigation.  Except as set forth in the Disclosure Letter, there are no claims,
actions, suits, proceedings or investigations by Governmental Authorities in
existence or pending or, to the knowledge of QAT, threatened or for which there
is a reasonable basis, affecting or that would reasonably be expected to affect
the QAT Group or affecting or that would reasonably be expected to affect any of
its property or assets at law or equity or before or by any court or
Governmental Authority which claim, action, suit, proceeding or investigation
involves a possibility of any judgment against or liability of the QAT Group
which, if successful, would have a Material Adverse Effect on QAT, or would
significantly impede the ability of QAT to consummate the transactions
contemplated in this Agreement.  QAT is not subject to any outstanding order,
writ, injunction or decree that has had or would have a Material Adverse Effect
on QAT or would significantly impede the ability of QAT to consummate the
transactions contemplated in this Agreement.

 
 
-31-

--------------------------------------------------------------------------------

 
 
    (f)  
Taxes, etc.

 
(i)  
All material Tax Returns required to be filed by or on behalf of any member of
the QAT Group for periods ended on and prior to the date of this Agreement have
been duly filed on a timely basis and such Tax Returns are or shall be at the
time of filing, correct in all material respects.  All Taxes shown to be payable
on such Tax Returns or on subsequent assessments with respect thereto have been
paid in full on a timely basis, and no other material Taxes are payable by any
member of the QAT Group with respect to items or periods covered by such Tax
Returns;

 
 (ii)  
except as set forth in the Disclosure Letter, each member of the QAT Group has,
in all material respects, paid or has withheld and remitted to the appropriate
Taxing Authority all Taxes, including any instalments or prepayments of Taxes,
that are due and payable whether or not shown as being due on any Tax Return,
or, where payment is not yet due, the QAT Group has established adequate
accruals in conformity with Canadian GAAP in the QAT Financial Statements for
the period covered by such financial statements for any Taxes, including income
Taxes and related future Taxes, if applicable, that have not been paid, whether
or not shown as being due on any Tax Return. The QAT Group has, in all material
respects, made adequate provision or disclosure in its books and records for any
Taxes accruing in respect of any period subsequent to the period covered by such
financial statements, whether or not shown as being due on any Tax Return;

 
  (iii)  
except as set forth in the Disclosure Letter, Purchaser has been furnished by
QAT with true and complete copies of: (A) material portions of income tax audit
reports, statement of deficiencies, closing or other agreements received by any
member of the QAT Group relating to the Taxes for any taxable period beginning
within three (3) years from the date hereof; and (B) any material Tax Returns
for each member of the QAT Group for any taxable period beginning within three
(3) years from the date hereof;

 
  (iv)  
no material deficiencies exist or have been asserted with respect to Taxes of
QAT or any of its subsidiaries that have not yet been settled, including without
limitation any Taxes which may arise from transactions amongst parties who do
not deal with each other at arm's length for purposes of applicable Tax Laws;

 
 (v)  
no member of the QAT Group is a party to any tax sharing, tax indemnity or tax
allocation agreement or arrangement and no member of the QAT Group has or could
have any material liabilities or obligations in respect of Taxes under any such
tax sharing, tax indemnity or tax allocation agreement. No material liability
(or reasonable claim of material liability) shall arise under any tax sharing,
tax indemnity or tax allocation agreement or arrangement or as a result of this
transaction;

 
  (vi)  
no member of the QAT Group is a party to any action or proceeding for assessment
or collection of a material amount of Taxes, nor, to the knowledge of QAT, has
such an event been asserted in writing by any Governmental Authority or
threatened against QAT or its subsidiaries or any of their respective assets
that would have, individually or in the aggregate, a Material Adverse Effect on
QAT.  No waiver or extension of any statute of limitations is in effect with
respect to material Taxes or material Tax Returns of QAT or its
subsidiaries.  No audit by Taxing Authorities of QAT or its subsidiaries is in
process or, to the knowledge of QAT, pending; and

 
 
-32-

--------------------------------------------------------------------------------

 
 
(vii)  
the Disclosure Letter contains a list of all jurisdictions (whether foreign or
domestic) in which any member of the QAT Group has filed a Tax Return.

 
     (g)  
Reporting Issuer Status.  QAT is a "reporting issuer" in the provinces of
Ontario, Alberta and British Columbia and is in material compliance with all
Applicable Canadian Securities Laws therein and the outstanding QAT Shares are
listed and posted for trading on the CNSX and trade through the over the counter
United States bulletin board quotation system.

 
     (h)  
Capitalization.  As of the date hereof, the authorized capital of QAT consists
of an unlimited number of QAT Shares and an unlimited number of QAT Class B
Shares.  As of the date hereof, there are issued and outstanding 267,857,344 QAT
Shares, 299,465 QAT Class B Series 1 Shares and no other shares are issued and
outstanding.  Other than QAT Options to acquire up to 33,463,099 QAT Shares,
there are no options, warrants or other rights, plans, agreements or commitments
of any nature whatsoever requiring the issuance, sale or transfer by QAT of any
securities of QAT (including QAT Shares) or any securities convertible into, or
exchangeable or exercisable for, or otherwise evidencing a right to acquire, any
securities of QAT (including QAT Shares).  All outstanding QAT Shares have been
duly authorized and validly issued, are fully paid and non-assessable and are
not subject to, nor were they issued in violation of, any pre-emptive rights and
all QAT Shares issuable upon the exercise of QAT Options in accordance with the
terms of such options will be duly authorized and validly issued as fully paid
and non-assessable and will not be subject to any pre-emptive rights.  Other
than the QAT Shares, there are no securities of any member of the QAT Group
outstanding which have the right to vote generally (or, except for the QAT
Options, are exercisable or convertible into or exchangeable for securities
having the right to vote generally) with the QAT Shareholders on any matter.

 
    (i)  
Equity Monetization Plans.  Except as set forth in the Disclosure Letter and
other than the QAT Options, there are no outstanding stock appreciation rights,
phantom equity, profit sharing plans or similar rights, agreements, arrangements
or commitments payable to any employee of QAT and which are based upon the
revenue, value, income or any other attribute of any member of the QAT Group.

 
    (j)  
No Orders.  No order, ruling or determination having the effect of suspending
the sale of, or ceasing the trading of, the QAT Shares or any other securities
of QAT has been issued by any Governmental Authority and is continuing in effect
and no proceedings for that purpose have been instituted, are pending or, to the
knowledge of QAT, are contemplated or threatened under any Applicable Laws or by
any other Governmental Authority.

 
     (k)  
Reports.  As of their respective dates:  (i) the QAT Financial Statements; (ii)
QAT's information circular dated April 9, 2012; and (iii) all QAT press
releases, material change reports and business acquisition reports filed with
the Securities Authorities since December 31, 2011, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading and complied in all
material respects with all Applicable Laws.  The QAT Financial Statements were
prepared in accordance with IFRS (except (i) as otherwise indicated in such
financial statements and the notes thereto or, in the case of audited
statements, in the related report of QAT's independent auditors or (ii) in the
case of unaudited interim statements, to the extent they may not include
footnotes, are subject to normal year-end adjustments or may be condensed or
summary statements), and present fairly, in accordance with IFRS, the
consolidated financial position, results of operations and changes in financial
position of QAT on a consolidated basis as of the dates thereof and for the
periods indicated therein (subject, in the case of any unaudited interim
financial statements, to normal year-end audit adjustments) and reflect
appropriate and adequate reserves in respect of contingent liabilities, if any,
of QAT on a consolidated basis.  There has been no material change in QAT
accounting policies, except as described in the notes to the QAT Financial
Statements, since December 31, 2011.  QAT has not prepared any financial
statements subsequent to the most recent QAT Financial Statements.  QAT has not
filed any prospectuses or other offering document used by QAT in the offering of
its securities with the Securities Authorities since December 31, 2011.

 
 
-33-

--------------------------------------------------------------------------------

 
 
    (l)  
Books and Records.   The financial books, records and accounts of each member of
the QAT Group, in all material respects, (i) have been maintained in accordance
with good business practices on a basis consistent with prior years, (ii) are
stated in reasonable detail and accurately and fairly reflect the material
transactions and dispositions of the assets of the QAT Group and (iii)
accurately and fairly reflect the basis for the QAT Financial Statements.  The
corporate records and minute books of each member of the QAT Group have been
maintained substantially in compliance with Applicable Laws and are complete and
accurate in all material respects, and full access thereto has been provided to
Purchaser.

 
      (m)  
Cash and Accounts Receivable.  As at July 31, 2012 the amount of QAT's cash was
not less than $234,000 and the amount of QAT's accounts receivable was not less
than $9,000.

 
     (n)  
Absence of Certain Changes or Events.  Except as set forth in the Disclosure
Letter, and except for the Arrangement or any action taken in accordance with
this Agreement, since June 30, 2012, the business of QAT Group has been
conducted in the ordinary course of business consistent with past practice,
except for the transactions contemplated by this Agreement, and there has not
been any event, occurrence, fact, effect or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 
     (o)  
Registration, Exemption Orders, Licenses, etc.  QAT has obtained and is in
compliance with all licenses, permits, certificates, consents, orders, grants,
registrations, recognition orders, exemptive relief orders, no-action relief and
other authorizations of or from any Governmental Authority necessary in
connection with the conduct of its business as it is now, individually or in the
aggregate, being or proposed to be conducted (collectively, the "Governmental
Authorizations"), except where the failure to obtain or be in compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on QAT.  Such Governmental Authorizations are in full force and
effect in accordance with their terms, and no event has occurred or circumstance
exists that (with or without notice or lapse of time) may constitute or result
in a violation of any such Governmental Authorization, except where the
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on QAT.  No proceedings are pending or, to the
knowledge of QAT, threatened, which could result in the revocation or limitation
of any Governmental Authorization, and all steps have been taken and filings
made on a timely basis with respect to each Governmental Authorization and its
renewal, except where the failure to take such steps and make such filings would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on QAT.

 
     (p)  
Compliance with Laws.  The operations and business of each member of the QAT
Group is and has been carried out in compliance with and not in violation of any
Applicable Laws, other than non-compliance or violation which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on QAT, and QAT has not received any notice of any alleged
violation of any such Laws other than where such notice would not reasonably be
expected to have a Material Adverse Effect on QAT.

 
 
-34-

--------------------------------------------------------------------------------

 
 
     (q)  
Restrictions on Business Activities.  There is no judgment, injunction or order
binding upon any member of the QAT Group that has or could reasonably be
expected to have the effect of prohibiting, restricting or impairing its
business in any material respect or, individually or in the aggregate, have a
Material Adverse Effect on QAT.

 
    (r)  
Non-Arm's Length Transactions.  Except as set forth in the Disclosure Letter,
there are no material Contracts or other material transactions currently in
place between any member of the QAT Group, on the one hand, and (i) any officer
or director of a member of QAT, (ii) any holder of record or beneficial owner of
10% or more of the voting securities of QAT or (iii) any affiliate of any such
officer, director or beneficial owner, on the other hand.

 
     (s)  
Intellectual Property.

 
(i)  
Other than as set forth in the Disclosure Letter, QAT either owns exclusively or
has all requisite rights and licenses in and to the Intellectual Property and
the Intellectual Property Rights relating thereto, free and clear of all
encumbrances, liens, charges, security interests, claims and restrictions.

 
 (ii)  
QAT has taken all commercially reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all proprietary information
pertaining to QAT and the Intellectual Property and the Intellectual Property
Rights relating thereto.

 
  (iii)  
Neither the Intellectual Property, nor any activity of QAT and/or of its
subsidiaries in relation to the Intellectual Property, including the
development, reproduction, use, and sale or distribution, of all or any part
thereof, infringes upon, or misappropriates, the Intellectual Property Rights of
any Person.

 
  (iv)  
No proprietary technology, trade secrets or Intellectual Property Rights of any
third Person from which QAT has not secured a subsisting, valid and enforceable
license are incorporated in the Intellectual Property.

 
 (v)  
No claim has been made or threatened, and there are no claims that are
anticipated, against QAT, or any subsidiary or predecessor of QAT, that the
Intellectual Property Rights of any third Person, have been infringed by QAT, by
any subsidiary or predecessor of QAT, or by any person for whom QAT or its
subsidiaries are legally or contractually responsible, nor has any claim been
made or threatened seeking to challenge, deny or restrict the development, use,
license, sublicense, distribution, display, copying, transmission or creation of
derivative works of any of the Intellectual Property, or the making, using,
licensing, selling or exploiting of the Intellectual Property or the
Intellectual Property Rights relating thereto by QAT, or by its subsidiaries.

 
  (vi)  
QAT is not, and has never been, a member or promoter of, or contributor to, any
industry standard body or similar organization that could require or obligate
QAT to grant or offer to any other Person any license or right to the
Intellectual Property.

 
 
-35-

--------------------------------------------------------------------------------

 
 
(vii)  
QAT has never infringed (directly, contributorily, by inducement or otherwise),
misappropriated, or otherwise violated or made unlawful use of any Intellectual
Property Right of any other Person or engaged in unfair competition.

 
(viii)  
Neither QAT nor any of its subsidiaries have received notice of, nor does QAT
nor any of its subsidiaries have any knowledge of, any registrar proceeding or
third Person oppositions having been commenced or threatened against the
Intellectual Property or the Intellectual Property Rights registrations or
applications related thereto. All fees to maintain such Intellectual Property
Rights related thereto, including registration, maintenance and prosecution
fees, and all invoiced professional fees incurred in connection therewith, have
been paid.

 
  (ix)  
The Intellectual Property includes all of the Intellectual Property used in, or
reasonably required to utilize, the Intellectual Property as now utilized and as
currently planned to be utilized, and all Intellectual Property required for any
products or services under development by QAT as of the date hereof.

 
 (x)  
Except as set forth in the Disclosure Letter, all of the employees and past
employees of QAT and its subsidiaries and all of the present and past
consultants, contractors and agents of QAT and its subsidiaries performing
services relating to the development, modification or support of the
Intellectual Property have entered into a written agreement assigning to QAT all
right, title and interest in and to all such Intellectual Property and the
Intellectual Property Rights relating thereto and providing a waiver of all
moral rights to such Intellectual Property and related Intellectual Property
Rights, developed, created, conceived or reduced to practice in the course of
their employment or, in the case of consultants, contractors and agents, in the
course of their performance of services on behalf of QAT or its
subsidiaries.  Each of the employees, and each of such consultants, contractors
and agents, has executed a proprietary rights agreement in QAT's standard form,
a true and complete copy of which has been provided to Purchaser.  All above
referenced agreements constitute valid and binding obligations of the parties
thereto.

 
  (xi)  
No Person has interfered with, infringed upon, misappropriated, illegally
exported, or violated any rights with respect to the Intellectual Property or
the Intellectual Property Rights relating thereto.

 
(xii)  
All Intellectual Property Rights owned by or licensed to QAT, or associated with
the Intellectual Property, are subsisting, valid and enforceable and have not
been abandoned, adjudged invalid or unenforceable, in whole or in part.  Neither
QAT, nor any of its subsidiaries, have received any notice, demand, advice or
any  opinion that any of their respective Intellectual Property Rights, are
invalid, infringe, or may infringe, the rights of third parties, or are
unregistrable or unenforceable, in whole or in part.

 
(xiii)  
No funding, facilities, or personnel of any Governmental Authority or any public
or private university, college, or other educational or research institution
were used, directly or indirectly, to develop or create, in whole or in part,
the Intellectual Property.

 
 
-36-

--------------------------------------------------------------------------------

 
 
(xiv)  
QAT is entitled to make, use, sell, transmit, display, copy, reproduce, develop,
distribute, bundle, modify, create derivative works, market, license, sublicense
and assign the Intellectual Property, and otherwise fully exploit the
Intellectual Property and all rights related thereto.  With respect to each
license or agreement by which QAT has obtained the rights to exploit, in any
way, the Intellectual Property Rights of any other person, including the rights
to make, use, sell, transmit, display, copy, reproduce, develop, distribute,
bundle, modify, create derivative works, market, license, sublicense or assign
Intellectual Property or by which QAT has granted to any third Person the right
to so exploit Intellectual Property:

 
  (A)  
such license or agreement is in full force and effect and is legal, valid,
binding and enforceable in accordance with its terms, and represents the entire
agreement between the parties thereto with respect to the subject matter
thereof;

 
  (B)  
such license or agreement will not cease to be legal, valid, binding and
enforceable and in full force and effect on the terms identical to those
currently in effect as a result of the consummation of the transactions
contemplated by this Agreement, nor will the consummation of the transactions
contemplated by this Agreement constitute a breach or default under such license
or agreement, or otherwise give any party thereto a right to terminate or amend
such license or agreement;

 
 (C)  
with respect to each such license or agreement:

 
(1)  
QAT has not received any notice of termination or cancellation under such
license or agreement, and no party thereto has any right of termination or
cancellation thereunder except in accordance with its terms;

 
(2)  
neither QAT nor its subsidiaries have received any notice of a breach or default
under such license or agreement which breach or default has not been cured; and

 
(3)  
neither QAT nor its subsidiaries have granted to any other person any rights
adverse to, or in conflict with, such license or agreement;

 
 (D)  
no person has revoked the right of QAT to so exploit the intellectual property
owned or controlled by such person, including any such intellectual property
associated with or incorporated in the Intellectual Property;

 
 (E)  
Other than in respect of the memorandum of understanding dated June 15, 2012
between Purchaser and QAT to jointly commercialize a family of securities
tracking mobile applications called Market Sentiment Navigator ('MSNav') and
other than in respect of the Commercialization Agreement, QAT does not have any
obligation to compensate any person for the development, use, sale or full
exploitation of the Intellectual Property and has not granted to any person any
license, option or other rights to develop, use, sell, license, sub-license or
otherwise exploit in any manner the Intellectual Property; and

 
 (F)  
no other party to such license or agreement is in breach or default thereof and
no event has occurred that, with notice or lapse of time would constitute such a
breach or default or permit termination, modification or acceleration under such
license or agreement.

 
 
-37-

--------------------------------------------------------------------------------

 
 
  (xv)  
Neither QAT nor any of its subsidiaries have received notice of, nor does QAT
nor any of its subsidiaries have any knowledge of, any law, regulation, order,
action or proceeding that restricts, or that is reasonably expected to restrict
in any manner, the development, use, export, import, transfer or licensing of
any of the Intellectual Property or that could reasonably be expected to affect
the validity, use, registration or enforceability of any of the same.

 
(xvi)  
There is no outstanding claim to ownership, contract, commitment, option or any
other right of any Person, either written or oral, express or implied, binding
upon, or which at any time in the future may become binding upon, QAT to sell,
transfer, assign, or in any other way dispose of, or subject to any lien,
pledge, charge, security interest or other encumbrance, any of its Intellectual
Property Rights in and to the Intellectual Property.

 
    (t)  
Property.  Each of QAT and its subsidiaries has good and marketable title to all
personal property owned by it and used in its business as currently conducted,
in each case free and clear of all Encumbrances except as set forth in the
Disclosure Letter and other than such security interests and pledges as have
been granted to QAT's principal lender or as would not materially affect the
value of such property, and do not interfere with the use made and proposed to
be made of such property by QAT and its subsidiaries, taken as a whole; and any
real property and buildings held under lease by QAT or any of its subsidiaries
is held by it under valid, subsisting and enforceable leases with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such property and buildings by QAT and its
subsidiaries.

 
     (u)  
Public Record.  The information and statements set forth in QAT's Public Record
since December 31, 2011 were true, correct and complete in all material respects
as of the date of such information and statements and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 
    (v)  
Absence of Undisclosed Liabilities.  None of QAT or any of its subsidiaries has
any material liabilities of any nature (matured or unmatured, fixed or
contingent), other than:

 
    (i)  
those set forth or adequately provided for in the most recent balance sheet and
associated notes thereto included in the QAT Financial Statements (the "QAT
Balance Sheet");

 
 (ii)  
those incurred in the ordinary course of business and not required to be set
forth in the QAT Balance Sheet under Canadian GAAP;

 
  (iii)  
those incurred in the ordinary course of business since the date of the QAT
Balance Sheet and consistent with past practice; and

 
  (iv)  
those incurred in connection with the execution of this Agreement.

 
      (w)  
Employee Benefit Plans.  QAT has provided to Purchaser true, complete and
correct copies of all of the employee benefits plans (collectively, the "QAT
Plans") covering active, former or retired employees of each member of the QAT
Group, any related trust agreement, annuity or insurance contract or other
funding vehicle, and: (i) each QAT Plan has been maintained and administered in
material compliance with its terms and is, to the extent required by Applicable
Law or contract, fully funded without having any deficit or unfunded actuarial
liability or adequate provision has been made therefor; (ii) all required
employer contributions under any such plans have been made and the applicable
funds have been funded in accordance with the terms thereof; (iii) each QAT Plan
that is required or intended to be qualified under Applicable Law or registered
or approved by a Governmental Authority has been so qualified, registered or
approved by the appropriate Governmental Authority, and to the knowledge of QAT,
nothing has occurred since the date of the last qualification, registration or
approval to adversely affect, or cause, the appropriate Governmental Authority
to revoke such qualification, registration or approval; (iv) to the knowledge of
QAT, there are no pending or anticipated material claims against or otherwise
involving any of the QAT Plans and no suit, action or other litigation
(excluding claims for benefits incurred in the ordinary course of QAT Plan
activities) has been brought against or with respect to any QAT Plan; (v) all
material contributions, reserves or premium payments required to be made to the
QAT Plans have been made or provided for; and (vi) no member of the QAT Group
has any material obligations for retiree health and life benefits under any QAT
Plan.

 
 
-38-

--------------------------------------------------------------------------------

 
 
    (x)  
Brokers and Finders.  QAT has not retained nor will it retain any financial
advisor, broker, agent or finder or paid or agreed to pay any financial advisor,
broker, agent or finder on account of this Agreement, any transaction
contemplated hereby or any transaction presently ongoing or contemplated, except
that Lorovest Corp. has been retained as QAT's financial advisor to provide the
fairness opinion referred to in subsection 4.2(z). QAT has delivered to
Purchaser a true and complete copy of its agreements with Lorovest Corp. and QAT
hereby agrees not to amend such agreements without Purchaser's consent.  There
are no fees payable to such advisor other than those disclosed in such
agreements.

 
     (y)  
Employment and Officer Obligations.  Other than as disclosed in the Disclosure
Letter, there are no existing health plan or pension obligations or other
employment or consulting services agreements, termination, severance and
retention plans or policies of any member of the QAT Group.  The obligations of
the QAT Group under all such employment or consulting services agreements,
termination, severance plans or policies for severance, termination or bonus
payments or any other payments related to any QAT incentive plan, arising out of
or in connection with the Arrangement, shall not exceed the amounts set forth in
the Disclosure Letter.

 
     (z)  
Fairness Opinion.  The QAT Board of Directors has received a verbal opinion as
of August 17, 2012 from Lorovest Corp. that the consideration to be received
from Purchaser by QAT Shareholders in connection with the Arrangement is fair,
from a financial point of view, to the QAT Shareholders.

 
       (aa)  
Insurance.  QAT Group maintains insurance policies with recognized insurers as
are appropriate to its business in such amounts and against such risks as are
customarily carried and insured against by prudent owners of comparable
business. All such policies are in all  material respects in full force and
effect in accordance with their terms.

 
        (bb)  
Board Approval.  All of the directors present and entitled to vote at the
meeting of the QAT Board of Directors held August 15, 2012 and adjourned to and
reconvened August 17, 2012 unanimously: (i) endorsed the Arrangement and
approved this Agreement; (ii) determined that the Arrangement is in the best
interests of QAT and the QAT Shareholders; (iii) determined, based on, among
other things, the verbal opinion of its financial advisor, that the
consideration in respect of the Arrangement is fair, from a financial point of
view, to QAT Shareholders; and (iv) resolved to recommend approval of the
Arrangement by QAT Shareholders.

 
       (cc)  
Shareholder Rights Plan.  QAT does not have in effect a shareholder rights plan.

 
       (dd)  
Disclosure Letter.  The matters disclosed to Purchaser in the Disclosure Letter
remain true and correct as of the date hereof.

 
 
-39-

--------------------------------------------------------------------------------

 
 
       (ee)  
Material Contracts.  QAT has provided to Purchaser an index as disclosed in the
Disclosure Letter which lists the various Contracts regarding the QAT Group
which have been provided to Purchaser.  Except as disclosed in the Disclosure
Letter, such Contracts include all Contracts material to the conduct of the
business and affairs of the QAT Group and all such material Contracts are valid
and subsisting.  To the knowledge of QAT, it is not, nor is it alleged to be
(with or without the lapse of time or the giving of notice, or both), in breach
or default in any material respect of any such material Contract and, to the
knowledge of QAT, no other party to any such material Contract is (with or
without the lapse of time or the giving of notice or both) in breach or default
in any material respect thereunder.

 
4.3  
Privacy Issues

 
     (a)  
Each Disclosing Party covenants and agrees to, upon request, using reasonable
efforts to advise the Recipient of all documented purposes for which the
Transferred Information was initially collected from or in respect of the
individual to which such Transferred Information relates and all additional
documented purposes where the Disclosing Party has notified the individual of
such additional purpose, and where required by law, obtained the consent of such
individual to such use or disclosure.

 
     (b)  
In addition to its other obligations hereunder, Recipient covenants and agrees
to: (i) prior to the completion of the transactions contemplated herein,
collect, use and disclose the Transferred Information solely for the purpose of
reviewing and completing the transactions contemplated herein, including for the
purpose of determining to complete such transactions; (ii) after the completion
of the transactions contemplated herein, collect, use and disclose the
Transferred Information only for those purposes for which the Transferred
Information was initially collected from or in respect of the individual to
which such Transferred Information relates or for the completion of the
transactions contemplated herein, unless (a) the Disclosing Party or Recipient
have first notified such individual of such additional purpose, and where
required by Laws, obtained the consent of such individual to such additional
purpose, or (b) such use or disclosure is permitted or authorized by law,
without notice to, or consent from, such individual; (iii) where required by
law, promptly notify the individuals to whom the Transferred Information relates
that the transactions contemplated herein have taken place and that the
Transferred Information has been disclosed to Recipient; (iv) return or destroy
the Transferred Information, at the option of the Disclosing Party, should the
transactions contemplated herein not be completed; and (v) notwithstanding any
other provision herein, where the disclosure or transfer of Transferred
Information to Recipient requires the consent of, or the provision of notice to,
the individual to which such Transferred Information relates, to not require or
accept the disclosure or transfer of such Transferred Information until the
Disclosing Party has first notified such individual of such disclosure or
transfer and the purpose for same, and where required by Laws, obtained the
individual's consent to same and to only collect, use and disclose such
information to the extent necessary to complete the transactions contemplated
herein and as authorized or permitted by Laws.

 
ARTICLE 5
 
CONDITIONS PRECEDENT
 
5.1
Mutual Conditions Precedent

 
The respective obligations of the Parties to consummate the transactions
contemplated hereby, and in particular the Arrangement, are subject to the
satisfaction, on or before the Effective Date or such other time specified,
subject to receipt of required regulatory approvals, of the following
conditions, any of which may be waived by the mutual consent of such Parties
without prejudice to their right to rely on any other of such conditions:
 
 
-40-

--------------------------------------------------------------------------------

 
 
(a)
on or prior to October 5, 2012, the Interim Order shall have been granted in
form and substance satisfactory to each of Purchaser and QAT, acting reasonably,
and such order shall not have been set aside or modified in a manner
unacceptable to Purchaser and QAT, acting reasonably, on appeal or otherwise;

 
(b)
the Mailing Date shall occur not later than October 15, 2012;

 
(c)
the Arrangement Resolution shall have been passed by the QAT Shareholders, on or
prior to November 8, 2012 in accordance with the Interim Order and in form and
substance satisfactory to each of Purchaser and QAT, acting reasonably;

 
(d)
on or prior to November 12, 2012, the Final Order shall have been granted in
form and substance satisfactory to Purchaser and QAT, acting reasonably, and
such order shall not have been set aside or modified in a manner unacceptable to
Purchaser and QAT, acting reasonably, on appeal or otherwise;

 
(e)
the Articles of Arrangement and Articles of Amalgamation to be filed with the
Director in accordance with the Arrangement shall be in form and substance
satisfactory to each of Purchaser, Newco and QAT, acting reasonably;

 
(f)
the Effective Date shall have occurred not later than the Outside Date;

 
(g)
Purchaser and QAT shall have obtained all consents, waivers, permissions and
approvals necessary to complete the Arrangement by or from relevant Governmental
Authorities, on terms and conditions satisfactory to the Parties, acting
reasonably, including without limitation:

 
(i)  
the approval of the QAT Shareholders required for the Arrangement pursuant to
the OBCA or as required by the Court and other matters relating to the
Arrangement; and

 
(ii)  
the approval of the Court,

 
(collectively, the "Third Party Approvals");
 
(h)  
all domestic and foreign statutory and regulatory waiting periods applicable to
the transactions contemplated by the Arrangement shall have expired or have been
terminated and no unresolved material objection or opposition shall have been
filed, initiated or made during any applicable statutory or regulatory period;
and

 
(i)  
there shall be no action taken under any existing Applicable Law, nor any
statute, rule, regulation or order which is enacted, enforced, promulgated or
issued by any Governmental Authority, that:

 
(i)  
makes illegal or otherwise directly or indirectly restrains, enjoins or
prohibits the Arrangement or any other transactions contemplated herein; or

 
(ii)  
results in a judgment or assessment of material damages directly or indirectly
relating to the transactions contemplated herein.

 
The foregoing conditions are for the mutual benefit of Purchaser, Newco and QAT
and may be asserted by Purchaser, Newco or QAT regardless of the circumstances
and may be waived by Purchaser, Newco and QAT (with respect to such Party) in
their sole discretion, in whole or in part, at any time and from time to time
without prejudice to any other rights which Purchaser, Newco or QAT may
have.  If any of the foregoing conditions are not satisfied or waived, QAT or
Purchaser, as the case may be, may, subject to Section 7.1, terminate this
Agreement, provided that, prior to the filing of the Articles of Arrangement and
the Articles of Amalgamation for the purpose of giving effect to the
Arrangement, the Party intending to rely thereon has delivered a written notice
to the other Party specifying in reasonable detail all breaches of covenants,
representations and warranties or other matters which the Party delivering such
notice is asserting as the basis for the non-fulfillment of the applicable
conditions precedent.  More than one such notice may be delivered by a Party.
 
 
-41-

--------------------------------------------------------------------------------

 
 
5.2  
Additional Conditions to Obligations of Purchaser and Newco

 
The obligations of Purchaser and Newco to consummate the transactions
contemplated hereby, and in particular the Arrangement, are subject to the
satisfaction, on or before the Effective Date or such other time specified, of
the following conditions:
 
(a)  
Representations and Warranties. The representations and warranties of QAT set
forth herein (i) that are qualified by a reference to Material Adverse Effect
shall be true and correct in all respects as of the Effective Date as if made on
and as of such date, and (ii) that are not qualified by a reference to a
Material Adverse Effect shall be true and correct in all respects as of the
Effective Date as if made on and as of such date unless the failure to be true
or correct has not had or would not reasonably be expected to have, a Material
Adverse Effect (and, for this purpose, any reference to "material" or other
concepts of materiality in such representations and warranties shall be ignored)
except, in each case (i) to the extent such representations and warranties speak
as of an earlier date (in which case such representations and warranties shall
be true and correct in all respects as of such date) or (ii) as affected by
transactions contemplated or permitted by this Agreement, and QAT shall have
provided to each of Purchaser and Newco a certificate of two senior officers
certifying such accuracy on the Effective Date.

 
(b)  
Covenants. QAT shall have complied in all material respects with its covenants
herein, except where the failure to comply with such covenants would not
reasonably be expected to have a Material Adverse Effect on QAT or materially
impede the completion of the Arrangement, and QAT shall have provided to each of
Purchaser and Newco a certificate of two senior officers certifying compliance
with such covenants.

 
(c)  
No Actions. No act, action, suit, proceeding, objection or opposition shall have
been threatened or taken before or by any Governmental Authority or by any
elected or appointed public official or private Person in Canada or elsewhere,
whether or not having the force of law and no law, regulation, policy, judgment,
decision, order, ruling or directive (whether or not having the force of law)
shall have been proposed, enacted, promulgated, amended or applied, which in the
sole judgment of Purchaser, acting reasonably, in either case has had or, if the
Arrangement was consummated, would result in a Material Adverse Effect on QAT or
would have a material adverse effect on the ability of the Parties to complete
the Arrangement.

 
(d)  
Board and Shareholder Authorization. QAT shall have furnished each of Purchaser
and Newco with:

 
(i)  
certified copies of the resolutions duly passed by the QAT Board of Directors
approving this Agreement and the consummation of the transactions contemplated
hereby; and

 
(ii)  
certified copies of the resolutions of QAT Shareholders, duly passed at the QAT
Meeting, approving the Arrangement Resolution.

 
 
-42-

--------------------------------------------------------------------------------

 
 
(e)  
Related Party Indebtedness.  Any director, officer, insider or other non-arm's
length party that is indebted to QAT shall have repaid such indebtedness on or
prior to completion of the Arrangement.

 
(f)  
QAT Meeting.  The QAT Meeting shall have been held on or before on or prior to
November 8, 2012.

 
(g)  
Material Adverse Change.  Between the date hereof and the Effective Time, there
shall not have occurred or have been disclosed to Purchaser or the public, if
not previously disclosed to Purchaser or the public, any Material Adverse Change
with respect to QAT.

 
(h)  
Dissent Rights.  Holders of QAT Shares representing not more than five percent
(5%) of the QAT Shares then outstanding shall have validly exercised, and not
withdrawn, Dissent Rights.

 
(i)  
QAT Shares and QAT Class B Shares.  1,666,667 QAT Shares shall have been
surrendered and cancelled and all QAT Class B Shares shall have been converted
into QAT Shares or surrendered and cancelled such that, immediately prior to the
Effective Time, no more than 302,648,426 QAT Shares and no other shares of QAT
shall be issued and outstanding.

 
(j)  
QAT Options.  All QAT Options shall have been exercised or surrendered and
cancelled or terminated.

 
(k)  
Approval.  The QAT Board of Directors shall not have: (i) amended its
affirmative recommendation to the QAT Shareholders in a manner adverse to
Purchaser; or (ii) withdrawn its affirmative recommendation to the QAT
Shareholders to vote in favour of the Arrangement Resolution.

 
(l)  
Third Party Approvals.  QAT shall have obtained all consents, waivers,
permissions and approvals from third parties necessary to complete the
Arrangement and the transactions contemplated thereby and the transactions
contemplated therein, subject only to the filing of final documentation in
respect thereof.

 
(m)  
Employment.  Contractual employment arrangements deemed necessary by Purchaser
to be modified shall have been modified on or prior to the Effective Date to the
satisfaction of Purchaser in its sole judgement.

 
(n)  
Releases.  Executed mutual releases in a form acceptable to each of Purchaser
and QAT shall have been received by Purchaser on or prior to the Effective Date
from the directors and officers of QAT and QAT's subsidiaries as designated in
writing by Purchaser at least two Business Days prior to the Effective Date,
provided however, that such releases shall only be required from each such
individual who, as a consequence of the Arrangement, is no longer a director or
officer of QAT.

 
The conditions in this Section 5.2 are for the exclusive benefit of Purchaser
and Newco and may be asserted by Purchaser or Newco regardless of the
circumstances or may be waived by Purchaser or Newco in its sole discretion, in
whole or in part, at any time and from time to time without prejudice to any
other rights which Purchaser and Newco may have.  If any of the foregoing
conditions are not satisfied or waived, Purchaser may, subject to Section 7.1,
terminate this Agreement provided that, prior to the filing of the Articles of
Arrangement and Articles of Amalgamation for the purpose of giving effect to the
Arrangement, Purchaser has delivered a written notice to QAT, specifying in
reasonable detail all breaches of covenants, representations and warranties or
other matters which Purchaser is asserting as the basis for the non-fulfillment
of the applicable conditions precedent.  More than one such notice may be
delivered by Purchaser.
 
 
-43-

--------------------------------------------------------------------------------

 
 
5.3  
Additional Conditions to Obligations of QAT

 
The obligation of QAT to consummate the transactions contemplated hereby, and in
particular the Arrangement, is subject to the satisfaction, on or before the
Effective Date or such other time specified, of the following conditions:
 
(a)  
Representations and Warranties. The representations and warranties of Purchaser
and Newco set forth herein (i) that are qualified by a reference to Material
Adverse Effect shall be true and correct in all respects as of the Effective
Date as if made on and as of such date, and (ii) that are not qualified by a
reference to a Material Adverse Effect shall be true and correct in all respects
as of the Effective Date as if made on and as of such date unless the failure to
be true or correct has not had or would not reasonably be expected to have, a
Material Adverse Effect (and, for this purpose, any reference to "material" or
other concepts of materiality in such representations and warranties shall be
ignored), except in each case (i) to the extent such representations and
warranties speak as of an earlier date (in which case such representations and
warranties shall be true and correct in all respects as of such date) or (ii) as
affected by transactions contemplated or permitted by this Agreement, and each
of Purchaser and Newco shall have provided to QAT a certificate of two senior
officers certifying such accuracy on the Effective Date.

 
(b)  
Covenants. Purchaser and Newco shall have complied in all material respects with
its respective covenants herein, except where the failure to comply with such
covenants would not reasonably be expected to have a Material Adverse Effect on
Purchaser or Newco or materially impede the Effective Date, and each of
Purchaser and Newco shall have provided to QAT a certificate of two senior
officers certifying compliance with such covenants.

 
(c)  
No Actions. no act, action, suit, proceeding, objection or opposition shall have
been threatened or taken before or by any Governmental Authority or by any
elected or appointed public official or private person in Canada or the United
States or elsewhere, whether or not having the force of law, and no law,
regulation, policy, judgment, decision, order, ruling or directive (whether or
not having the force of law) shall have been proposed, enacted, promulgated,
amended or applied, which in the sole judgment of QAT, acting reasonably, in
either case has had or, if the Arrangement was consummated, would result in a
Material Adverse Effect on Purchaser or Newco or would have a material adverse
effect on the ability of the Parties to complete the Arrangement.

 
(d)  
Third Party Approvals.  Purchaser shall have obtained all consents, waivers,
permissions and approvals from third parties necessary to complete the
Arrangement and the transactions contemplated thereby and the transactions
contemplated therein, subject only to the filing of final documentation in
respect thereof.

 
(e)  
SEC Approvals.  Purchaser shall have obtained all required consents and
approvals from the SEC as shall be necessary to exempt Purchaser from the
requirement to register the Purchaser Shares issuable under the Arrangement with
the SEC.

 
(f)  
Board Authorization.  Each of Purchaser and Newco shall have furnished QAT with
certified copies of the resolutions duly passed by their respective board of
directors approving this Agreement and the consummation of the transactions
contemplated hereby.

 
(g)  
Shareholder Authorization.  Newco shall have furnished QAT with certified copies
of the resolution of Purchaser, as the sole shareholder of Newco, approving the
Arrangement Resolution.

 
 
-44-

--------------------------------------------------------------------------------

 
 
(h)  
Material Adverse Change.  Between the date hereof and the Effective Time, there
shall not have occurred or have been disclosed to QAT or the public, if not
previously disclosed to QAT or the public, any Material Adverse Change with
respect to Purchaser.

 
The conditions in this Section 5.3 are for the exclusive benefit of QAT and may
be asserted by QAT regardless of the circumstances or may be waived by QAT in
its sole discretion, in whole or in part, at any time and from time to time
without prejudice to any other rights which QAT may have.  If any of the
foregoing conditions are not satisfied or waived, QAT may, subject to Section
7.1, terminate this Agreement provided that, prior to the filing of the Articles
of Arrangement for the purpose of giving effect to the Arrangement, QAT has
delivered a written notice to Purchaser, specifying in reasonable detail all
breaches of covenants, representations and warranties or other matters which QAT
is asserting as the basis for the non-fulfillment of the applicable conditions
precedent.  More than one such notice may be delivered by QAT.
 
5.4  
Notice and Effect of Failure to Comply with Conditions

 
Each of Purchaser and QAT shall give prompt notice to the other of the
occurrence, or failure to occur, at any time from the date hereof to the
Effective Date of any event or state of facts which occurrence or failure would,
or would be likely to:  (a) cause any of the representations or warranties of
such Party contained herein to be untrue or inaccurate in any material respect;
or (b) result in the failure to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by such Party hereunder; provided,
however, that no such notification will affect the representations or warranties
of the Parties or the conditions to the obligations of the Parties hereunder.
 
5.5  
Satisfaction of Conditions

 
The conditions set out in this Article 5 are conclusively deemed to have been
satisfied, waived or released when, with the agreement of the Parties, Articles
of Arrangement and Articles of Amalgamation are filed under the OBCA to give
effect to the Arrangement.
 
ARTICLE 6
AMENDMENT
 
6.1  
Amendment

 
This Agreement may at any time and from time to time before or after the holding
of the QAT Meeting be amended by written agreement of the Parties hereto
without, subject to Applicable Law, further notice to or authorization on the
part of their respective securityholders and any such amendment may, without
limitation:
 
(a)  
change the time for performance of any of the obligations or acts of the
Parties;

 
(b)  
waive any inaccuracies or modify any representation or warranty contained herein
or in any document delivered pursuant hereto;

 
(c)  
waive compliance with or modify any of the covenants herein contained and waive
or modify performance of any of the obligations of the Parties; or

 
(d)  
waive compliance with or modify any other conditions precedent contained herein;

 
provided that no such amendment reduces or materially adversely affects the
consideration to be received by a QAT Shareholder without approval by the
affected securityholders given in the same manner as required for the approval
of the Arrangement or as may be ordered by the Court.
 
 
-45-

--------------------------------------------------------------------------------

 
 
ARTICLE 7
TERMINATION
 
7.1  
Termination

 
(a)  
This Agreement may be terminated at any time prior to the Effective Date:

 
(i)  
by mutual written consent of Purchaser and QAT;

 
(ii)  
if any of the conditions in Sections 5.1, 5.2 and 5.3 for the benefit of the
terminating party is not satisfied or waived in accordance with the respective
section;

 
(iii)  
by Purchaser as provided in subsection 7.1(b);

 
(iv)  
by QAT as provided in subsection 7.1(c); or

 
(v)  
if the QAT Board of Directors believes that a Superior Proposal remains a
Superior Proposal and therefore rejects Purchaser's amended proposal pursuant to
subsection 3.5(f).

 
(b)  
Provided that there is no material breach of a representation or warranty by
Purchaser or material non-performance by Purchaser of any covenant by the date
specified herein (excluding the breach of a covenant where Purchaser is
precluded from satisfying its obligations through action or omission of QAT), if
at any time after the execution of this Agreement and prior to its termination:

 
(i)  
the QAT Board of Directors fails to make or has withdrawn, modified or publicly
proposes to withdraw or modify the approvals, recommendation or determinations
referred to in Section 2.7 in a manner adverse to Purchaser or shall have
resolved to do so prior to the Effective Date;

 
(ii)  
an Acquisition Proposal is publicly announced, proposed, offered or made to the
QAT Shareholders and the QAT Shareholders do not approve the Arrangement or the
Arrangement is not submitted for their approval prior to the Outside Date and
any Acquisition Proposal is consummated within twelve months from the
termination of this Agreement;

 
(iii)  
QAT accepts, recommends, approves or enters into or publicly proposes to accept,
recommend or approve an agreement to implement a Superior Proposal subject to
compliance with Section 3.5;

 
(iv)  
QAT breaches the provisions of Section 3.5 in any material respect and Purchaser
is not successful in completing the Arrangement,

 
(v)  
QAT is in breach of any of its covenants made in this Agreement which breach
individually or in the aggregate causes or would reasonably be expected to have
a Material Adverse Effect on the affairs, operations or business of QAT or
materially impedes the completion of the Arrangement and the transactions
contemplated herein, and QAT fails to cure or cause the cure of such breach
within five Business Days after receipt of written notice thereof from Purchaser
(except that no cure period shall be provided for a breach which by its nature
cannot be cured and, in no event, shall any cure period extend beyond the
Outside Date); or

 
 
-46-

--------------------------------------------------------------------------------

 
 
(vi)  
QAT is in breach of any of its representations or warranties made in this
Agreement (i) that are qualified by a reference to Material Adverse Effect or
(ii) that are not qualified by a reference to a Material Adverse Effect and the
breach thereof has or would reasonably be expected to have, a Material Adverse
Effect (and, for this purpose, any reference to "material" or other concepts of
materiality in such representations and warranties shall be ignored) on QAT or,
in either case, such breach materially impedes the completion of the
Arrangement, and QAT fails to cure or cause the cure of such breach within five
Business Days after receipt of written notice thereof from Purchaser (except
that no cure period shall be provided for a breach which by its nature cannot be
cured and, in no event, shall any cure period extend beyond the Outside Date),

 
Purchaser may terminate this Agreement and sue for damages and seek injunctive
relief to restrain any breach or threatened breach of the covenants or
agreements set forth in this Agreement, the Confidentiality Agreement or
otherwise to obtain specific performance of any of such act, covenants or
agreements, without the necessity of posting bond or security in connection
therewith.
 
(c)  
Provided that there is no material breach of a representation or warranty by QAT
or material non-performance by QAT of any covenant by the date specified herein
(excluding the breach of a covenant where QAT is precluded from satisfying its
obligations through action or omission of Purchaser), if at any time after the
execution of this Agreement and prior to its termination:

 
(i)  
Purchaser is in breach of any of its covenants made in this Agreement which
breach individually or in the aggregate causes or would reasonably be expected
to have a Material Adverse Effect on the affairs, operations or business of
Purchaser or materially impedes the completion of the Arrangement and the
transactions contemplated herein, and Purchaser fails to cure or cause the cure
of such breach within five Business Days after receipt of written notice thereof
from QAT (except that no cure period shall be provided for a breach which by its
nature cannot be cured and, in no event, shall any cure period extend beyond the
Outside Date); or

 
(ii)  
Purchaser is in breach of any of its representations or warranties made in this
Agreement (i) that are qualified by a reference to Material Adverse Effect or
(ii) that are not qualified by a reference to a Material Adverse Effect and the
breach thereof has or would reasonably be expected to have, a Material Adverse
Effect (and, for this purpose, any reference to "material" or other concepts of
materiality in such representations and warranties shall be ignored) on
Purchaser or, in either case, such breach materially impedes the completion of
the Arrangement, and Purchaser fails to cure or cause the cure of such breach
within five Business Days after receipt of written notice thereof from QAT
(except that no cure period shall be provided for a breach which by its nature
cannot be cured and, in no event, shall any cure period extend beyond the
Outside Date),

 
QAT may terminate this Agreement and sue for damages and seek injunctive relief
to restrain any breach or threatened breach of the covenants or agreements set
forth in this Agreement, the Confidentiality Agreement or otherwise to obtain
specific performance of any of such act, covenants or agreements, without the
necessity of posting bond or security in connection therewith.
 
(d)  
If this Agreement is terminated in accordance with the foregoing provisions of
this Section 7.1, this Agreement shall forthwith become void and no Party shall
have any further liability to perform its obligations hereunder except as
provided in Section 4.3 and subsections 3.1(m) and 3.3(r) and in respect of each
Party's obligations under the Confidentiality Agreement, which shall survive
termination, and provided that neither the termination of this Agreement nor
anything contained in this Subsection 7.1(d) shall relieve any Party from any
liability for any breach by it of this Agreement, including from any inaccuracy
in any of its representations and warranties and any non-performance by it of
its covenants made herein prior to the date of such termination.

 
 
-47-

--------------------------------------------------------------------------------

 
 
ARTICLE 8
NOTICES
 
8.1  
Notices

 
All notices that may or are required to be given pursuant to any provision of
this Agreement are to be given or made in writing and served personally,
delivered by overnight courier or sent by facsimile transmission:
 
(a)  
in the case of Purchaser and Newco, to:

 
Mobile Integrated Systems, Inc.
25 Adelaide Street East, Suite 502
Toronto, ON  M5C 3A1


Attention: Murray P.J.B. Simser, President and Chief Executive Officer
Facsimile: (416) 479-0851


with a copy to:
 
Norton Rose Canada LLP
3700, 400 - 3rd Avenue SW
Calgary, Ontario  T2P 4H2


Attention: Christopher M. Wolfenberg
Facsimile: (403) 264-5973
 
and a copy to:
 
Wuersch & Gering LLP
100 Wall Street, 10th Floor
New York, New York  10005
 
Attention:  Travis L. Gering
Facsimile: (610) 819-9104
 
(b)  
in the case of QAT, to:

 
Quantitative Alpha Trading Inc.
750 - 36 Toronto Street
Toronto, ON  M5C 2C5


Attention: Chief Executive Officer
Facsimile: (905) 629-3222
 
 
-48-

--------------------------------------------------------------------------------

 
 
with a copy to:


Aird & Berlis LLP
Brookfield Place
181 Bay Street
Suite 1800, Box 754
Toronto, ON  M5J 2T9


Attention: Richard M. Kimel
Facsimile: (416) 863-1515


or such other address as the Parties may, from time to time, advise to the other
Parties hereto by notice in writing.  The date or time of receipt of any such
notice will be deemed to be the date of delivery or the time such facsimile
transmission is received.
 
ARTICLE 9
GENERAL
 
9.1  
Binding Effect

 
This Agreement shall be binding upon and enure to the benefit of the Parties
hereto and their respective successors and permitted assigns.
 
9.2  
Assignment

 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties hereto without the prior written consent
of the other Parties hereto.
 
9.3  
Public Communications

 
Each of Purchaser and QAT agree to consult with each other prior to issuing any
press releases or otherwise making public statements with respect to this
Agreement or the Arrangement or making any filing with any Governmental
Authority with respect thereto.  Without limiting the generality of the
foregoing, no Party shall issue any press release regarding the Arrangement,
this Agreement or any transaction relating to this Agreement without first
providing a draft of such press release to the other Party and reasonable
opportunity for comment; provided, however, that the foregoing shall be subject
to each Party's overriding obligation to make any such disclosure required in
accordance with Applicable Laws. If such disclosure is required and the other
Party has not reviewed or commented on the disclosure, the Party making such
disclosure shall use all commercially reasonable efforts to give prior oral or
written notice to the other Party, and if such prior notice is not possible, to
give such notice promptly following such disclosure.
 
9.4  
Costs

 
Except as otherwise provided in Section 7.1, all fees, costs and expenses
(including Taxes) incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such cost
or expense, whether or not the Arrangement is completed.
 
9.5  
Severability

 
If any one or more of the provisions or parts thereof contained in this
Agreement should be or become invalid, illegal or unenforceable in any respect,
the remaining provisions or parts thereof contained herein shall be and shall be
conclusively deemed to be severable therefrom and the validity, legality or
enforceability of such remaining provisions or parts thereof shall not in any
way be affected or impaired by the severance of the provisions or parts thereof
severed.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
 
-49-

--------------------------------------------------------------------------------

 
 
9.6  
Further Assurances

 
Each Party hereto shall, from time to time and at all times hereafter, at the
request of the other Party hereto, but without further consideration, do all
such further acts, execute and deliver all such further documents and
instruments and provide all such further assurances as may be reasonably
necessary or desirable in order to fully perform and carry out the terms and
intent hereof.
 
9.7  
Time of Essence

 
Time shall be of the essence of this Agreement.
 
9.8  
Governing Law

 
This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Ontario and the Parties hereto irrevocably attorn to the
exclusive jurisdiction of the courts of the Province of Ontario.
 
9.9  
Waiver

 
Any Party may, on its own behalf only, (i) extend the time for the performance
of any of the obligations or acts of the other Party, (ii) waive compliance with
the other Party's agreements or the fulfillment of any conditions to its own
obligations contained herein, or (iii) waive inaccuracies in the other Party's
representations or warranties contained herein or in any document delivered by
the other Party; provided, however, that any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
Party and, unless otherwise provided in the written waiver, will be limited to
the specific breach or condition waived.
 
9.10  
Third Party Beneficiaries

 
The provisions of subsection 3.1(m) and Section 3.2 will survive the completion
of the Arrangement and are: (i) intended for the benefit of all such present and
former directors, officers and employees and shall be enforceable by each of
such persons and his or her heirs, executors, administrators and other legal
representatives (collectively, the "Third Party Beneficiaries") and QAT shall
hold the rights and benefits of such subsections in trust for and on behalf of
the Third Party Beneficiaries and QAT hereby accepts such trust and agrees to
hold the benefit of and enforce performance of such covenants on behalf of the
Third Party Beneficiaries; and (ii) are in addition to, and not in substitution
for, any other rights that the Third Party Beneficiaries may have by contract or
otherwise.
 
9.11  
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together constitute one and the same instrument.
 
[The remainder of this page is left blank intentionally]
 
 
-50-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.
 
MOBILE INTEGRATED SYSTEMS, INC.
       
By:
/s/ Murray P.J.B Simser
 
Murray P.J.B. Simser
President and Chief Executive Officer
       
2338584 ONTARIO INC.
       
By:
/s/ Murray P.J.B. Simser
 
Murray P.J.B. Simser
President and Secretary
       
QUANTITATIVE ALPHA TRADING INC.
       
By:
/s/ James McGovern
 
James McGovern
Chief Executive Officer
           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"
 
PLAN OF ARRANGEMENT UNDER SECTION 182
OF THE
BUSINESS CORPORATIONS ACT (ONTARIO)
 
ARTICLE 1
INTERPRETATION
 
1.1  
In this Plan of Arrangement, the following terms have the following meanings:

 
(a)  
"Amalco" means the continuing corporation constituted upon the Amalgamation;

 
(b)  
"Amalco Shares" means the common shares in the capital of Amalco;

 
(c)  
"Amalgamating Corporations" means QAT and Newco, collectively, and "Amalgamating
Corporation" means either one of them;

 
(d)  
"Amalgamation" means the amalgamation of QAT and Newco as contemplated by this
Plan of Arrangement;

 
(e)  
"Arrangement", "herein", "hereof", "hereto", "hereunder" and similar expressions
mean and refer to the arrangement of QAT and Newco under the provisions of
Section 182 of the OBCA set forth in this Plan of Arrangement as supplemented,
modified or amended, and not to any particular article, section or other portion
hereof;

 
(f)  
"Arrangement Agreement" means the agreement dated August 17, 2012 among
Purchaser, QAT and Newco, as amended or supplemented prior to the Effective
Date, entered into in connection with the Arrangement;

 
(g)  
"Arrangement Resolution" means the special resolution to be attached as an
appendix to the Information Circular in respect of the Arrangement;

 
(h)  
"Articles of Arrangement" means the articles of arrangement in respect of the
Arrangement required under Section 183 of the OBCA to be filed with the Director
to give effect to the Arrangement;

 
(i)  
"Business Day" means a day other than a Saturday, Sunday or other day when banks
in the City of Calgary, Alberta and the City of Toronto, Ontario are not
generally open for business;

 
(j)  
"Certificates" means the certificates or other confirmations of filing to be
issued by the Director pursuant to subsections 178(4) and 183(2) of the OBCA
giving effect to the Arrangement;

 
(k)  
"Court" means the Superior Court of Justice of Ontario;

 
(l)  
"Depositary" means Olde Monmouth Stock Transfer Co., Inc. at its principal
office in the State of New Jersey;

 
(m)  
"Director" means the Director appointed pursuant to Section 278 of the OBCA;

 
 
A-1

--------------------------------------------------------------------------------

 
 
(n)  
"Dissent Procedures" means the procedures set forth in section 185 of the OBCA
required to be taken by a registered holder of QAT Shares to exercise its right
of dissent in respect of such QAT Shares in connection with the Arrangement;

 
(o)  
"Dissenting Shareholders" means registered QAT Shareholders who exercise rights
of dissent provided to them under the Interim Order which remain valid
immediately prior to the Effective Time;

 
(p)  
"Effective Date" means the date the Arrangement becomes effective under the
OBCA;

 
(q)  
"Effective Time" means the time at which the Articles of Arrangement are filed
with the Director on the Effective Date;

 
(r)  
"Final Order" means the final order of the Court approving the Arrangement under
subsection 182(5) of the OBCA, as such order may be affirmed, amended or
modified by any court of competent jurisdiction;

 
(s)  
"Information Circular" means the management proxy circular of QAT together with
all appendices thereto, to be mailed or otherwise distributed by QAT to the QAT
Shareholders pursuant to the Interim Order in connection with the QAT Meeting;

 
(t)  
"Interim Order" means the interim order of the Court under subsection 182(5) of
the OBCA containing declarations and directions with respect to the Arrangement
and the holding of the QAT Meeting, as such order may be affirmed, amended or
modified by any court of competent jurisdiction;

 
(u)  
"Letter of Transmittal" means the letter of transmittal pursuant to which a QAT
Shareholder is required to deliver certificates representing QAT Shares;

 
(v)  
"Newco" means  2338584 Ontario Inc., a corporation incorporated and existing
under the laws of the Province of Ontario;

 
(w)  
"Newco Shares" means the common shares in the capital of Newco;

 
(x)  
"OBCA" means the Business Corporations Act, R.S.O. 1990, c. B.16, as amended,
including the regulations promulgated thereunder;

 
(y)  
"Purchaser" means Mobile Integrated Systems, Inc., a corporation existing under
the laws of the State of Nevada;

 
(z)  
"Purchaser Shares" means the shares of Purchaser common stock;

 
(aa)  
"QAT" means Quantitative Alpha Trading Inc., a corporation continued and
existing under the OBCA;

 
(bb)  
"QAT Meeting" means the special meeting of QAT Shareholders to be held to
consider the Arrangement Resolution, and any adjournment(s) thereof;

 
(cc)  
"QAT Shareholders" means holders of QAT Shares;

 
(dd)  
"QAT Shares" means the common shares in the capital of QAT; and

 
(ee)  
"Restricted Shares" means Purchaser Shares that have contractual restrictions on
resale and therefore cannot be traded until the period of restriction has ended,
as evidenced by the legend inscribed on the back of the share certificate
evidencing such shares.

 
 
A-2

--------------------------------------------------------------------------------

 
 
1.2  
The division of this Plan of Arrangement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Plan of
Arrangement.

 
1.3  
Unless reference is specifically made to some other document or instrument, all
references herein to articles, sections and subsections are to articles,
sections and subsections of this Plan of Arrangement.

 
1.4  
Unless the context otherwise requires, words importing the singular number shall
include the plural and vice versa; words importing any gender shall include all
genders; and words importing persons shall include individuals, partnerships,
associations, corporations, funds, unincorporated organizations, governments,
regulatory authorities, and other entities.

 
1.5  
Unless otherwise specified, all references to "dollars" or "$" shall mean
Canadian dollars.

 
1.6  
In the event that the date on which any action is required to be taken hereunder
by any of the parties is not a business day in the place where the action is
required to be taken, such action shall be required to be taken on the next
succeeding day which is a business day in such place.

 
1.7  
References in this Plan of Arrangement to any statute or sections thereof shall
include such statute as amended or substituted and any regulations promulgated
thereunder from time to time in effect.

 
ARTICLE 2
ARRANGEMENT AGREEMENT
 
2.1  
This Plan of Arrangement is made pursuant and subject to the provisions of the
Arrangement Agreement.

 
2.2  
This Plan of Arrangement, upon the filing of the Articles of Arrangement and the
issue of the Certificates, will become effective on, and be binding on and
after, the Effective Time on the QAT Shareholders, QAT, Purchaser, Newco and
Amalco.

 
2.3  
The Articles of Arrangement and Certificates shall be filed and issued,
respectively, with respect to this Arrangement in its entirety. The Certificates
shall be conclusive evidence that the Arrangement has become effective and that
each of the provisions of Article 3 has become effective in the sequence and at
the times set out therein.

 
ARTICLE 3
ARRANGEMENT
 
3.1  
Commencing at the Effective Time, the events set out below shall occur and shall
be deemed to occur in the following sequence without any further act or
formality except as otherwise provided herein:

 
(a)  
the QAT Shares held by Dissenting Shareholders shall, as of the Effective Time,
be transferred to, and acquired by, QAT, and shall be cancelled and shall cease
to be outstanding and each Dissenting Shareholder shall cease to have any rights
as a QAT Shareholder other than the right to be paid the fair value of their QAT
Shares in accordance with Article 5;

 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)  
all of the issued and outstanding QAT Shares will be exchanged with Newco for
Purchaser Shares on the basis that each QAT Shareholder (other than Dissenting
Shareholders at the Effective Time) shall receive for each QAT Share registered
in the QAT Shareholder’s name immediately prior the Effective Time, 0.2222 of a
Purchaser Share, provided that the Purchaser Shares received by each QAT
Shareholder shall be Restricted Shares as set out in Article 4;

 
(c)  
the Amalgamating Corporations shall amalgamate pursuant to the provisions of the
OBCA to form Amalco and shall continue as one corporation on the terms
prescribed in this Plan of Arrangement, and:

 
(i)  
the property of each Amalgamating Corporation shall continue to be the property
of Amalco;

 
(ii)  
Amalco shall continue to be liable for the obligations of each Amalgamating
Corporation;

 
(iii)  
any existing cause of action, claim or liability to prosecution shall be
unaffected;

 
(iv)  
any civil, criminal or administrative action or proceeding pending by or against
an Amalgamating Corporation may be continued to be prosecuted by or against
Amalco;

 
(v)  
any conviction against, or ruling, order or judgment in favour of or against, an
Amalgamating Corporation may be enforced by or against Amalco;

 
(vi)  
except as may be prescribed, the articles of amalgamation shall be the same as
the articles of Newco and the articles of amalgamation are deemed to be the
articles of incorporation of Amalco and the certificate of amalgamation is
deemed to be the certificate of incorporation of Amalco; and

 
(vii)  
the by-laws of Amalco shall be the same as the by-laws of Newco;

 
(d)  
on the Amalgamation:

 
(i)  
all Newco Shares shall be converted on a share for share basis into fully paid
and non-assessable Amalco Shares on the basis of one fully paid and
non-assessable Amalco Share for each one Newco Share;

 
(ii)  
all QAT Shares shall be cancelled without any repayment of capital in respect
thereof;

 
(iii)  
the paid-up capital of the Amalco Shares shall, for the purposes of the Income
Tax Act (Canada), be the paid-up capital of the Newco Shares immediately before
the Amalgamation; and

 
(iv)  
the stated capital of the Amalco Shares shall, for the purposes of the Income
Tax Act (Canada), be equal to the paid-up capital of the Newco Shares
immediately before the Amalgamation.

 
3.2  
In connection with the exchanges described in subsection 3.1(b), each QAT
Shareholder shall cease to be a holder of QAT Shares and shall be a holder of
the number of Purchaser Shares to which such holder is entitled and, if a
registered holder, such holder's name shall be removed from the register of QAT
Shareholders and shall be added to the register of holders of Purchaser Shares.

 
 
A-4

--------------------------------------------------------------------------------

 
 
ARTICLE 4
RESTRICTED SHARES
 
4.1  
The Purchaser Shares received by each QAT Shareholder pursuant to subsection
3.1(b)3.1(c) will be Restricted Shares and the certificates representing such
Purchaser Shares will be collectively legended as follows:

 
(a)  
to provide that:

 
(i)  
1/5 of the Purchaser Shares will be released on the date which is 12 months
after the Effective Date;

 
(ii)  
1/5 of the Purchaser Shares to be released on the date which is 15 months after
the Effective Date;

 
(iii)  
1/5 of the Purchaser Shares to be released on the date which is 18 months after
the Effective Date;

 
(iv)  
1/5 of the Purchaser Shares to be released on the date which is 21 months after
the Effective Date; and

 
(v)  
1/5 of the Purchaser Shares to be released on the date which is 24 months after
the Effective Date; and

 
(b)  
to provide that:

 
(i)  
in the event that a take-over bid (as such term is defined in the Securities Act
(Ontario)) is made to all or substantially all of the holders of Purchaser
Shares, provided such take-over bid is approved by and recommended to
shareholders of Purchaser by a majority of the independent directors of
Purchaser, each holder of Restricted Shares will be permitted to tender any or
all of such holder's Restricted Shares to the offer under the take-over bid.

 
4.2  
Following the deposit by a former holder of QAT Shares acquired by Purchaser
under the Arrangement of a duly completed Letter of Transmittal and the
certificates representing such QAT Shares in accordance with Article 6 such
former holder of QAT Shares will receive from the Depositary five certificates,
and each certificate will represent 1/5 of the total number of Purchaser Shares
which such former QAT Shareholder is entitled to receive pursuant to subsection
3.1(b) and each such certificate will bear a legend denoting one of the
restricted periods noted in Section 4.1.

 
ARTICLE 5
DISSENTING SHAREHOLDERS
 
5.1  
Holders of QAT Shares may exercise a right of dissent in connection with the
Arrangement in accordance with the Dissent Procedures provided that,
notwithstanding the provisions of subsection 185(6) of the OBCA, the written
objection to the special resolution to approve the Arrangement contemplated by
subsection 185(6) of the OBCA is received by QAT not later than 5:00
p.m.  (Toronto time) on the Business Day immediately prior to the date of the
QAT Meeting and provided further that holders who exercise such right of dissent
and who:

 
(a)  
are ultimately entitled to be paid fair value for their QAT Shares, which fair
value, notwithstanding anything to the contrary contained in Section 185 of the
OBCA, shall be determined as of the Effective Time, shall be deemed to have
transferred such QAT Shares to QAT for cancellation at the Effective Time,
effective immediately before the first transaction provided for in Section 3.1;
or

 
 
A-5

--------------------------------------------------------------------------------

 
 
(b)  
are ultimately not entitled, for any reason, to be paid fair value for their QAT
Shares shall be deemed to have participated in the Arrangement on the basis set
forth in Section 3.1 hereof;

 
but further provided that in no case shall MOBI, Amalco the Depositary or any
other person be required to recognize Dissenting Shareholders as holders of QAT
Shares after the Effective Time and the names of such Dissenting Shareholders
(or the names of the applicable registered holders holding on behalf of such
Dissenting Shareholders) shall, in respect of such QAT Shares, be deleted from
the register of holders of QAT Shares at the Effective Time, effective
immediately before the first transaction provided for in Section 3.1.
 
ARTICLE 6
OUTSTANDING CERTIFICATES AND FRACTIONAL SECURITIES
 
6.1  
From and after the Effective Time, certificates formerly representing QAT Shares
acquired by Purchaser under the Arrangement shall represent only the right to
receive the consideration to which the holders are entitled under the
Arrangement, or as to those held by Dissenting Shareholders, other than those
Dissenting Shareholders deemed to have participated in the Arrangement pursuant
to Section 5.1, to receive the fair value of the QAT Shares represented by such
certificates.

 
6.2  
Purchaser shall, as soon as practicable following the later of the Effective
Date and the date of deposit by a former holder of QAT Shares acquired by
Purchaser under the Arrangement of a duly completed Letter of Transmittal and
the certificate(s) representing such QAT Shares, either:

 
(a)  
forward or cause to be forwarded by first class mail (postage prepaid) to such
former holder at the address specified in the Letter of Transmittal; or

 
(b)  
if requested by such holder in the Letter of Transmittal, make available or
cause to be made available at the Depositary for pickup by such holder,

 
the certificates representing in the aggregate the number of Purchaser Shares
issued to such holder under the Arrangement.
 
6.3  
If any certificate which immediately prior to the Effective Time represented an
interest in outstanding QAT Shares that were exchanged pursuant to Section 3.1
has been lost, stolen or destroyed, upon the making of an affidavit of that fact
by the person claiming such certificate to have been lost, stolen or destroyed,
the Depositary will issue and deliver in exchange for such lost, stolen or
destroyed certificate the consideration to which the holder is entitled pursuant
to the Arrangement as determined in accordance with the Arrangement. The person
who is entitled to receive such consideration shall as a condition precedent to
the receipt thereof give a bond satisfactory to Purchaser and its transfer agent
in such form as is satisfactory to Purchaser and such transfer agent or
otherwise indemnify Purchaser, Purchaser and the transfer agent, to the
reasonable satisfaction of such parties, against any claim that may be made
against any of them with respect to the certificate alleged to have been lost,
stolen or destroyed.

 
6.4  
Any certificate formerly representing QAT Shares that is not deposited with all
other documents as required by this Plan of Arrangement on or before the fifth
anniversary of the Effective Date shall cease to represent a right or claim of
any kind or nature and the right of the holder of such QAT Shares to receive the
certificates representing Purchaser Shares and shall be deemed to be surrendered
to Purchaser.

 
 
A-6

--------------------------------------------------------------------------------

 
 
6.5  
No certificates representing fractional Purchaser Shares shall be issued upon
the exchange of the QAT Shares for Purchaser Shares.  In lieu of any fractional
Purchaser Share, each registered QAT Shareholder otherwise entitled to a
fractional interest in a Purchaser Share will receive the nearest whole number
of Purchaser Shares.  For greater certainty, where such fractional interest is
greater than or equal to 0.5, the number of Purchaser Shares to be issued will
be rounded up to the nearest whole number of Purchaser Shares and where such
fractional interest is less than 0.5, the number of Purchaser Shares to be
issued will be rounded down to the nearest whole number of Purchaser Shares.

 
ARTICLE 7
AMENDMENTS
 
7.1  
QAT, Newco and Purchaser may amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time prior to the Effective Time,
provided that each such amendment, modification and/or supplement must be (i)
set out in writing, (ii) approved by QAT, Newco and Purchaser, (iii) filed with
the Court and, if made following the QAT Meeting, approved by the Court, and
(iv) communicated to holders of QAT Shares, if and as required by the Court.

 
7.2  
Any amendment of, or modification or supplement to, this Plan of Arrangement may
be proposed by QAT, Newco or Purchaser at any time prior to or at the QAT
Meeting (provided that the other parties shall have consented thereto) with or
without any other prior notice or communication, and if so proposed and accepted
by the persons voting at the QAT Meeting (other than as may be required under
the Interim Order), shall become part of this Plan of Arrangement for all
purposes.

 
7.3  
Any amendment of, or modification or supplement to, this Plan of Arrangement
that is approved by the Court following the QAT Meeting shall be effective only
if it is consented to by each of QAT, Newco and Purchaser and, if required by
the Court, by QAT Shareholders voting in the manner directed by the Court.

 
7.4  
Any amendment of, or modification or supplement to, this Plan of Arrangement may
be made following the Effective Time unilaterally by Amalco, provided that it
concerns a matter which, in the reasonable opinion of Amalco, is of an
administrative nature required to better give effect to the implementation of
this Plan of Arrangement and is not adverse to the financial or economic
interests of Amalco or any former holder of QAT Shares.

 
 
A-7

--------------------------------------------------------------------------------

 
 
SCHEDULE "B"
 
QUANTITATIVE ALPHA TRADING INC.
SUPPORT AGREEMENT FOR DIRECTORS AND OFFICERS
 
THIS AGREEMENT is dated as of August 17, 2012.
 
BETWEEN:
 
THE PERSON SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT AS SHAREHOLDER
 
(the "Shareholder")
 
AND
 
MOBILE INTEGRATED SYSTEMS, INC., a corporation existing under the laws of Nevada
 
("MOBI")
 
WHEREAS Quantitative Alpha Trading Inc. ("QAT"), MOBI and 2338584 Ontario Inc.
("Newco") have entered into an agreement dated August 17, 2012 (the "Arrangement
Agreement") providing for a plan of arrangement under the Business Corporations
Act (Ontario) (the "OBCA"), pursuant to which, among other things, MOBI will
acquire all of the issued and outstanding shares of QAT and QAT and Newco will
amalgamate and continue as one corporation (the "Arrangement");
 
AND WHEREAS as of the date hereof, the Shareholder is the beneficial owner of
the number of common shares in the capital of QAT (the "QAT Shares") set forth
on the signature page of this Agreement;
 
AND WHEREAS any shares of QAT purchased or as to which the Shareholder acquires
beneficial ownership after the execution of this Agreement, including, without
limitation, any shares of QAT acquired by the Shareholder as a consequence of
the exercise of any stock options or conversion of any other securities or
compensation arrangement of QAT prior to the Effective Time are referred to in
this Agreement as the "New QAT Shares";
 
AND WHEREAS MOBI has requested that the Shareholder enter into this Agreement
with respect to the QAT Shares and any New QAT Shares;
 
AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Shareholder to support the Arrangement and to vote the QAT Shares and any
New QAT Shares in favour of the Arrangement;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
paid by each of the parties hereto to the other, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows.
 
1.  
Representations of the Shareholder.  The Shareholder represents that, as of the
date hereof:

 
(a)  
it is the legal and/or beneficial owner of, or exercises control or direction
over, the QAT Shares, free and clear of all claims, liens, charges, encumbrances
and security interests;

 
 
B-1

--------------------------------------------------------------------------------

 
 
(b)  
it has full power and authority to make, enter into and carry out the terms of
this Agreement, and this Agreement is a valid and binding agreement, enforceable
against the Shareholder in accordance with its terms, and the consummation by
the Shareholder of the transaction contemplated hereby will not constitute a
material violation or breach of or default under, or conflict with, any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Shareholder will be a party and by which the Shareholder will be bound
at the time of such consummation; and

 
(c)  
other than in respect of the Deed of Settlement and Declaration of Trust dated
effective February 28, 2011 between Alpha Voting Trust and certain shareholders
of QAT, if applicable, and other than in respect of this Agreement, the QAT
Shares are not subject to any voting agreement or adverse claim.

 
2.  
Agreement to Vote QAT Shares.  From the date hereof until this Agreement is
terminated in accordance with its terms, the Shareholder hereby agrees that,
except for all such actions which are permitted pursuant to Section 3 hereof, at
any meeting of the holders of QAT Shares, however called, the Shareholder shall
(or cause the holder of record to, if the Shareholder is the beneficial owner
but not the holder of record of the QAT Shares):

 
(a)  
vote all of the QAT Shares, including the New QAT Shares, if any, acquired by
the Shareholder prior to such action, in favour of the Arrangement and any
actions required in furtherance of the actions contemplated thereby; and

 
(b)  
vote all of the QAT Shares, including the New QAT Shares, if any, acquired by
the Shareholder prior to such action, to oppose any proposed action by QAT or
any other party the result of which could be reasonably expected to impede,
interfere with or delay the completion of the Arrangement.

 
3.  
No Limit on Fiduciary Duty.  Nothing contained in this Agreement will:

 
(a)  
restrict, limit or prohibit the Shareholder from exercising (in his capacity as
a director or officer) his fiduciary duties to QAT under applicable law; or

 
(b)  
require the Shareholder, in his capacity as an officer of QAT, if applicable, to
take any action in contravention of, or omit to take any action pursuant to, or
otherwise take or refrain from taking any actions which are inconsistent with,
instructions or directions of QAT's board of directors undertaken in the
exercise of their fiduciary duties,

 
provided that such action is not in contravention of QAT's covenants regarding
non solicitation contained in the Arrangement Agreement and provided that
nothing in this Section 3 will be deemed to relieve the Shareholder from his
obligations under any other provision of this Agreement other than Sections 2
and 6 hereof as they relate to actions taken by the Shareholder solely in his
capacity as a director or officer of QAT.
 
4.  
Control over Corporation or Trust.  If any of the QAT Shares, including the New
QAT Shares, if any, are held through a corporation or trust over which the
Shareholder has control, as defined in the OBCA (either alone or in conjunction
with any other person) ("Control"), the Shareholder shall act, vote and exercise
its power and authority to ensure that this Agreement is complied with by such
corporation or trust.

 
5.  
No Voting Trusts.  The Shareholder will not, and will not permit any entity
under the Shareholder's Control to, deposit any of the QAT Shares or New QAT
Shares, if any, in a voting trust or subject any of the QAT Shares or New QAT
Shares, if any, to any arrangement or agreement with respect to the voting of
such shares, other than agreements entered into with MOBI.

 
 
B-2

--------------------------------------------------------------------------------

 
 
6.  
No Proxy Solicitations.  The Shareholder will not, and will not permit any
entity under the Shareholder's Control to:

 
(a)  
solicit proxies or become a participant in a solicitation in opposition to or
competition with MOBI in connection with the Arrangement;

 
(b)  
solicit, initiate or encourage inquiries, submissions, proposals or offers from
any other person relating to, or participate in any negotiations regarding, or
furnish to any other person any information with respect to, or otherwise
cooperate in any way with or assist or participate in or facilitate or encourage
any effort or attempt with respect to an Acquisition Proposal (as defined in the
Arrangement Agreement), subject to Section 3 hereof and except as otherwise
permitted under the Arrangement Agreement;

 
(c)  
assist any person, entity or group in taking or planning any action that would
compete with, restrain or otherwise serve to interfere with or inhibit the
Arrangement; or

 
(d)  
act jointly or in concert with others with respect to voting securities of QAT
for the purpose of opposing or competing with MOBI in connection with the
Arrangement.

 
7.  
Transfer and Encumbrance.  MOBI and the Shareholder agree that except with the
prior written consent of MOBI, the Shareholder shall not be permitted to
transfer, sell or offer to transfer or sell or otherwise dispose of or encumber
any of the QAT Shares or New QAT Shares, if any, prior to the earlier of the
Effective Time (as defined in the Arrangement Agreement) and the termination of
this Agreement.

 
8.  
Covenants, Representations and Warranties of MOBI.  MOBI covenants to comply
with all the terms of the Arrangement Agreement.  MOBI represents and warrants
that it is duly authorized to execute and deliver this Agreement and this
Agreement is a valid and binding agreement enforceable by the Shareholder in
accordance with its terms, subject to the usual exceptions as to bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors' rights generally and the availability of equitable remedies.  MOBI
further represents and warrants that the execution and delivery of this
Agreement and the fulfilment of the terms hereof by MOBI does not and will not
result in a breach of any agreement or instrument to which it is a party or by
which it is contractually bound.

 
9.  
Termination.  Unless otherwise provided for herein, this Agreement shall
terminate on the earlier of:

 
(a)  
immediately upon MOBI providing written notice of termination to the
Shareholder;

 
(b)  
the Effective Time; and

 
(c)  
the date on which the Arrangement Agreement is terminated in accordance with its
terms.

 
10.  
Specific Performance.  The Shareholder acknowledges that it will be impossible
to measure in money the damage to MOBI if the Shareholder fails to comply with
any of its obligations under this Agreement, that every such obligation is
material and that, in the event of any such failure, MOBI will not have an
adequate remedy at law or in damages, and accordingly, the Shareholder agrees
that the issuance of an injunction or other equitable remedy is the appropriate
remedy for any such failure.

 
11.  
Successors and Assigns.  This Agreement and all obligations of the Shareholder
hereunder shall be binding upon and shall enure to the benefit of the parties
hereto and their respective successors and assigns.

 
 
B-3

--------------------------------------------------------------------------------

 
 
12.  
Entire Agreement.  This Agreement supersedes all prior agreements between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof.  This
Agreement may not be modified or waived, except expressly by an instrument in
writing signed by all the parties hereto.  No waiver of any provision hereof by
any party shall be deemed a waiver by any other party nor shall any such waiver
be deemed a continuing wavier of any matter by such party.

 
13.  
Notice.  Any notice or other communication required or contemplated under this
Agreement to be given by one party to the other shall be delivered, telecopied
or mailed by prepaid registered post to the party to receive same at the
undernoted address, namely:

 
if to the Shareholder at the address set forth on the signature page of this
Agreement; and
 
if to MOBI:           Mobile Integrated Systems, Inc.
25 Adelaide Street East, Suite 502
Toronto, ON  M5C 3A1
 
Attention: Murray P.J.B. Simser, President and Chief Executive Officer
Facsimile: (416) 479-0851
 
Any notice delivered or telecopied shall be deemed to have been given and
received on the business day next following the date of delivery or telecopying,
as the case may be.  Any notice mailed as aforesaid shall be deemed to have been
given and received on the third business day following the date it is posted,
provided that if between the time of mailing and actual receipt of the notice
there shall be a mail strike, slow-down or other labour dispute which might
affect delivery of the notice by mail, then the notice shall be effective only
if actually delivered.
 
14.  
Further Assurances.  Each of the parties hereto agrees to execute such further
and other deeds, documents and assurances and do such further and other acts as
may be necessary to carry out the true intent and meaning of this Agreement
fully and effectually.

 
15.  
Severability.  Each of the covenants, provisions, sections, subsections and
other subdivisions hereof is severable from every other covenant, provision,
section, subsection and subdivision and the invalidity or unenforceability of
any one or more covenants, provisions, sections, subsections and other
subdivisions hereof shall not affect the validity or enforceability of the
remaining covenants, provisions, sections, subsections or subdivisions hereof.

 
16.  
Expenses.  The parties hereto agree to pay their own respective expenses
incurred in connection with this Agreement.  This section shall survive the
termination of this Agreement pursuant to Section 10.

 
17.  
Disclosure.

 
(a)  
Prior to the first public disclosure of the existence and terms and conditions
of this Agreement by MOBI or QAT, the Shareholder shall not disclose the
existence of this Agreement or any details hereof or the possibility of the
Arrangement being effected or any terms or conditions or other information
concerning the Arrangement to any person other than the Shareholder's advisors,
provided that the Shareholder's advisors shall be required to comply with the
foregoing disclosure obligations and the Shareholder agrees to be responsible
for any breach of such disclosure obligations by any of the Shareholder's
advisors.

 
(b)  
The parties hereby consent to the disclosure of the substance of this Agreement
in any press release required by applicable laws and in any circular relating to
the meeting to approve the Arrangement Resolution (as defined in the Arrangement
Agreement) or the share issuance and to the filing of this Agreement as may be
required pursuant to applicable laws.

 
 
B-4

--------------------------------------------------------------------------------

 
 
18.  
Miscellaneous.

 
(a)  
This Agreement shall be construed in accordance with the laws of Ontario and the
parties hereto agree to attorn to the jurisdiction of the courts thereof.

 
(b)  
This Agreement may be executed in one or more counterparts and delivered by
facsimile, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 
(c)  
All section headings herein are for convenience of reference only and are not
part of this Agreement and no construction or interference shall be derived
there from.

 
(d)  
References to "he" and "they" shall be interpreted to include "her", "it" and
other gender variations thereof.

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 

           
(Signature of Shareholder)
 
(Signature of Witness)
           
(Print Name of Shareholder)
         
______________________  QAT Shares
 
Address of Shareholder:
                                 
MOBILE INTEGRATED SYSTEMS, INC.
          Per:
  

 
 
 
 B-5

--------------------------------------------------------------------------------